w 1546245

Ma;

tario de Lima

VEINTICUATRO MIL NOVECIENTOS NOVENTICINCO

NUMERO : 2365 KARDEX: 40009
MINUTA :2272

CESION DE PARTICIPACION EN EL CONTRATO DE LICENCIA PARA
LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE 84
ENTRE
PERUPETRO S-A-
Y
ATLANTIC RICHFIELD PERU, INC. SUCURSAL DEL PERU
OCCIDENTAL EXPLORADORA DEL PERU, LTD. , SUCURSAL DEL PERU
CON INTERVENCION DE-
ATLANTIC RICHFIELD COMPANY
OCCIDENTAL PETROLEUM CORPORATION
OCCIDENTAL PERUANA, INC. SUCURSAL DEL PERU (OPI)

EL BANCO nt DE RESERVA DEL PERU
AAA TARANTINO
EN LA CIUDAD DE LIMA A LOS VEINTISEIS DIAS DEL MES DE OCTUBRE DE
MIL NOVECIENTOS NOVENTA Y NUEVE, ANTE MI RICARDO FERNANDINI
BARREDA, NOTARIO DE LIMA.
COMPARECEN
ETRO S.A, CON R.U.C. NQ 19878504, CON DOMICILIO EN
AVENIDANLUIS ALDANA 320, SAN BORJA, LIMA, PERU, DEBIDAMENTE
REPRESENTADA POR SU GERENTE GENERAL, SEÑOR MIGUEL HERNAN CELI
IVERA, EN NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE
PROFESION INGENIERO, DEBIDAMENTE IDENTIFICADO CON DOCUMENTO
NACIONAL DE IDENTIDAD NUMERO 10804401 SUFRAGANTE ELECTORAL, Y
LIBRETA MILITAR NUMERO 239991648; AUTORIZADO SEGUN ACUERDO DE
DIRECTORIO DE PERUPETRO D/072-97 DEL 30 DE SETIEMBRE DE 1997
QUE CORRE INSCRITO EN LA FICHA 104911 DEL REGISTRO MERCANTIL DE
LIMA Y DE CONFORMIDAD CON LOS ACUERDOS DE DIRECTORIO DE
PERUPETRO NUMERO D/093-98 DEL 12 DE NOVIEMBRE DE 1998 Y D/031-
99 DEL 16 DE ABRIL DE 1999 QUE SE INSERTARAN,

ATLANTIC RICHFIELD PERU, INC. SUCURSAL DEL PERU, CON REGISTRO
UNICO DE CONTRIBUYENTE NQ 29812926, CON DOMICILIO EN MARISCAL
SUCRE NQ 183, OFICINA 302, MIRAFLORES, LIMA, PERU, INSCRITA EN
EL ASIENTO 1, PAGINA 047 DEL TOMO III DEL LIBRO DE CONTRATISTAS

SS
46246

VEINTICUATRO MIL NOVECIENTOS NOVENTISEIS

DE OPERACIONES PETROLERAS DEL REGISTRO PUBLICO DE HIDROCARBUROS,
DEBIDAMENTE REPRESENTADA POR EL SEÑOR CARLOS DEL SOLAR SIMPSON,
DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION
GEOLOGO, IDENTIFICADO CON LIBRETA ELECTORAL N2 07275871,
SUFRAGANTE ELECTORAL Y LIBRETA MILITAR N2  T3GA-808773 CON
DOMICILIO PARA ESTOS EFECTOS EN MARISCAL SUCRE N2 183, OFICINA
302, MIRAFLORES, LIMA, PERU, DEBIDAMENTE AUTORIZADO SEGUN PODER
INSCRITO EN LA PARTIDA ELECTRONICA NS 03019857 DEL REGISTRO DE
PERSONAS JURIDICAS DEL REGISTRO PUBLICO DE LIMA Y EN EL ASIENTO
13, FOJAS 103 DEL TOMO V DEL LIBRO DE MANDATOS DEL REGISTRO
PUBLICO DE HIDROCARBUROS. ==
OCCIDENTAL EXPLORADORA DEL PERU, LTD., SUCURSAL DEL PERU, CON
REGISTRO UNICO DE CONTRIBUYENTE NQS 34798206, CON DOMICILIO EN
LOS FORESTALES NQ2 910, URBANIZACION LA RIVIERA DE MONTERRICO, LA
MOLINA, LIMA, PERU, INSCRITA EN LA FICHA NQS 140883 DEL REGISTRO
PUBLICO DE LIMA Y EN EL ASIENTO 01, FOJA 461 DEL TOMO III DEL
LIBRO DE CONTRATISTAS DE OPERACIONES PETROLERAS DEL REGISTRO
PUBLICO DE HIDROCARBUROS, DEBIDAMENTE REPRESENTADA POR EL SEÑOR
ORLANDO PEREIRA SOAREZ, QUIEN MANIFIESTA SER DE NACIONALIDAD
PERUANA, DE ESTADO CIVIL CASADO DE PROFESION: INGENIERO DE
PETROLEO; IDENTIFICADO CON LIBRETA ELECTORAL N2 07788448,
SUFRAGANTE ELECTORAL Y LIBRETA MILITAR N923542942 AUTORIZADO
SEGUN PODER INSCRITO EN EL ASIENTO 6 DE LA FICHA N£S 140883, DEL
REGISTRO MERCANTIL DE LIMA Y POR SU MANDATARIO NACIONAL SEÑOR
JORGE AUGUSTO PEREZ TAIMAN, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION
ABOGADO; DEBIDAMENTE IDENTIFICADO CON LIBRETA ELECTORAL NUMERO
06353650, SUFRAGANTE ELECTORAL Y LIBRETA MILITAR NS 246893952
AUTORIZADO SEGUN PODER INSCRITO EN LA FICHA NQ 140883 DEL
REGISTRO DE PERSONAS JURIDICAS DEL REGISTRO PUBLICO DE LIMA Y
EN EL ASIENTO 01, FOJAS 491, DEL TOMO V DEL LIBRO DE MANDATOS
DEL REGISTRO PUBLICO DE HIDROCARBUROS. ===
CON INTERVENCION:

A
E. 1546247 a
VEINTICUATRO MIL NOVECIENTOS NOVENTISIETE $ 0

| ap

ATLANTIC RICHFIELD COMPANY, CON DOMICILIO EN 515 SOUTH FLOWER
STREET, DE LA CIUDAD DE LOS ANGELES, ESTADO DE CALIFORNIA,
ESTADOS UNIDOS DE AMERICA, DEBIDAMENTE REPRESENTADA POR EL SEÑOR
CARLOS DEL SOLAR SIMPSON, DE NACIONALIDAD PERUANA, DE ESTADO
CIVIL CASADO, DE PROFESION GEOLOGO, IDENTIFICADO CON LIBRETA
ELECTORAL NO 07275671, SUFRAGANTE ELECTORAL Y LIBRETA MILITAR NQ
T3GA-808773 CON DOMICILIO PARA ESTOS EFECTOS EN MARISCAL SUCRE
NO 183, OFICINA 302, MIRAFLORES, LIMA, PERU., AUTORIZADO SEGUN
PODER INSCRITO EN EL ASIENTO BO0001 DE LA PARTIDA ELECTRONICA NO
01655299 DEL REGISTRO DE PODERES ESPECIALES DEL REGISTRO PUBLICO
DE LIMA; ==
OCCIDENTAL PETROLEUM CORPORATION, CON DOMICILIO EN DEPARTMENT
10889 WILSHIRE BOULEVARD, LOS ANGELES, CALIFORNIA 90024 ESTADOS
UNIDOS DE AMÉRICA DEBIDAMENTE REPRESENTADA POR EL SEÑOR RICARDO
PORFIRIO SILVA CHUECA, QUIEN MANIFIESTA SER DE NACIONALIDAD
PRRUANA, DE ESTADO CIVIL CASADO, DE PROFESION ABOGADO,
NTIFICADO CON LIBRETA ELECTORAL NO 07843940  SUFRAGANTE
ELESTORAL Y LIBRETA MILITAR NO 2149473544 , AUTORIZADO SEGUN
PODERXINSCRITO EN EL ASIENTO B0004 DE LA PARTIDA ELECTRONICA NO
DEL REGISTRO DE PERSONAS JURIDICAS DEL REGISTRO
BLICO PE LIMA;
DENTAL. PERUANA, INC., SUCURSAL DEL PERU (OPI) CON REGISTRO
UNICO DE CONTRIBUYENTE No 10018988, CON DOMICILIO EN LOS
FORESTALES NO 910, URBANIZACION LA RIVIERA DE “MONTERRICO, LA
MOLINA, LIMA, PERU , INSCRITA EN LA FICHA NO 12998, ASIENTO 1
DEL REGISTRO MERCANTIL DE LIMA Y EN EL ASIENTO 1, PAGINA 421,
DEL TOMO I DEL LIBRO DE CONTRATISTAS DE OPERACIONES PETROLERAS
DEL REGISTRO PUBLICO DE HIDROCARBUROS, DEBIDAMENTE REPRESENTADO
POR SU MANDATARIO NACIONAL SENOR RICARDO PORFIRIO SILVA CHUECA
QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL
CASADO, DE PROFESION ABOGADO, IDENTIFICADO CON LIBRETA
ELECTORAL NO 07843940 SUFRAGANTE ELECTORAL Y LIBRETA MILITAR NO
2149473544, AUTORIZADO SEGUN PODER INSCRITO EN EL ASIENTO 131
DE LA FICHA NO 12998 DEL REGISTRO DE PERSONAS JURIDICAS DEL
REGISTRO PUBLICO DE LIMA Y EL ASIENTO 20, PAGINA 192, TOMO V

Ricardo Ferna
1624 8 oo

VEINTICUATRO MIL NOVECTENTOS NOVENTIOCHO 5

DEL LIBRO DE MANDATOS DEL REGISTRO PUBLICO DE HIDROCARBUROS Y
POR EL SEÑOR ORLANDO PEREIRA SOAREZ QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO DE PROFESION:
INGENIERO DE PETROLEO; IDENTIFICADO CON LIBRETA ELECTORAL N2Q
07788448, SUFRAGANTE ELECTORAL Y LIBRETA MILITAR N223542942,
AUTORIZADO SEGUN PODER INSCRITO EN LA FICHA N£ 12998, ASIENTO
137 DEL REGISTRO DE PERSONAS JURIDICAS DEL REGISTRO PUBLICO DE
LIMA Y EN ASIENTO 21, FOJAS 192, TOMO V DEL LIBRO DE MANDATOS
DEL REGISTRO PUBLICO DE HIDROCARBUROS.
Y EL BANCO CENTRAL DE RESERVA DEL PERU, REPRESENTADO POR SUS
FUNCIONARIOS SEÑORES JAVIER DE LA ROCHA MARIE, DE NACIONALIDAD
PERUANA, DE ESTADO CIVIL DIVORCIADO, DE PROFESION ECONOMISTA,
IDENTIFICADO CON LIBRETA ELECTORAL NQ 07713953, SUFRAGANTE EN
LAS ULTIMAS ELECCIONES GENERALES Y LIBRETA MILITAR NS 23727144
EN SU CALIDAD DE GERENTE GENERAL, NOMBRADO POR ACUERDO DE
DIRECTORIO N9 3408, Y CARLOS AUGUSTO BALLON AVALOS, DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION
ECONOMISTA, IDENTIFICADO CON LIBRETA ELECTORAL N9 08757380,
SUFRAGANTE EN LAS ULTIMAS ELECCIONES GENERALES Y LIBRETA MILITAR
No 246699154 EN SU CALIDAD DE GERENTE DE OPERACIONES
INTERNACIONALES, NOMBRADO POR ACUERDO DE DIRECTORIO N2 3737,
AMBOS CON DOMICILIO EN JR. MIRO QUESADA NQ 441, LIMA,
AUTORIZADOS CONFORME CONSTA EN LA COMUNICACION DE GERENCIA
GENERAL DE DICHO BANCO N2 GG-285-98 DEL 15 DE DICIEMBRE DE 1998,
ASI COMO POR EL DECRETO SUPREMO NQ2 049-99-EM PUBLICADO EL 19 DE
SETIEMBRE DE 1999, QUE APRUEBA Y AUTORIZA LA CELEBRACION DEL
PRESENTE CONTRATO Y EL QUE FORMA PARTE DEL PRESENTE CONTRATO. ==
DOY FE DE HABER IDENTIFICADO A LOS  GCOMPARECIENTES Y QUE
PROCEDEN CON CAPACIDAD, LIBERTAD Y CONOCIMIENTO BASTANTE DEL
ACTO QUE REALIZAN, QUE SON HABILES EN EL IDIOMA CASTELLANO, Y ME
ENTREGAN UNA MINUTA DEBIDAMENTE FIRMADA Y AUTORIZADA PARA QUE SU
CONTENIDO SE ELEVE A ESCRITURA PUBLICA, LA MISMA QUE ARCHIVO EN
SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE:
MINUTA: SENSOR NOTARIO:

dl

Bn 1546249

VEINTICUATRO MIL NOVECIENTOS NOVENTINUEVE

Sírvase Usted, extender en su Registro de Escrituras Públicas,
La Cesión de Participación en el Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote 84 la
misma que corre inscrito el Asiento 1, página 255, tomo VII, del
Libro de Actos, Contratos y Derechos Petroleros del Registro
Público de Hidrocarburos, que celebran de una parte PERUPETRO
S.A. con Registro Unico de Contribuyente NQ 19678504, con
domicilio en Luis Aldana N2 320, San Borja, Lima, debidamente
representado por su Gerente General señor Miguel Hernán Celi
Rivera, de nacionalidad Peruana, identificado con Documento
Nacional de Identidad NQ 10804401 y Libreta Militar NO
239991848 autorizado según Acuerdo de Directorio de PERUPETRO
No D/072-97 que inscrito en la Ficha 104911 del Registro
Mercantil de Lima y de conformidad con los Acuerdos de
Directorio de PERUPETRO NQ2 D/093-98 del 12 de noviembre de 1998
D/031-99 del 186 de abril de 1999, cuyo textos Usted señor
rio se servirá insertar, a quién en adelante se le
inará PERUPETRO, y de la otra parte:
RICHFIELD PERU, INC., SUCURSAL DEL PERU, con Registro
Contribuyente NO 29812928, con domicilio en Mariscal

re NO0 183, oficina 302, Miraflores, Lima, Perú, inscrita en
cha No1114889 del Registro Público de Lima y en el asiento
1, página 047 del tomo III del Libro de Contratistas de
Operaciones Petroleras del Registro Público de Hidrocarburos,
debidamente representada por el Señor Carlos del Solar Simpson,
identificado con Libreta Electoral N2 07275871, autorizado
según poder inscrito en la Partida Electronica No 03019857,
del Registro de Personas Juridicas del Registro Público de

Lima y en el asiento 13, fojas 103 del tomo V del Libro de

Mandatos del Registro Publico de Hidrocarburos; =
OCCIDENTAL EXPLORADORA DEL PERU, LTD., SUCURSAL DEL PERU, con
Registro Unico de Contribuyente NO 34798206, con domicilio en
Los Forestales No. 910, Urbanización La Riviera de Monterrico,
La Molina, Lima, Perú, inscrita en la ficha NO 140883 del
Registro Público de Lima y en el Asiento 01, Foja 481,

16250

> po,
4%

VEINTICINCO MIL E A E

Ye

del Tomo 111 del Libro de Contratistas de Pd

LS

Petroleras del Registro Público de Hidrocarburos, debidamente
representada por el Señor Orlando Pereira Soárez, identificado
con Libreta Electoral N2Q 07788448,autorizado según poder
inscrito en el asiento 8 de la ficha NS 140883, del Registro
Mercantil de Lima; y por su Mandatario Nacional Señor Jorge
Augusto Perez Taiman, identificado con Libreta Electoral N2
063538650, y Libreta Militar NO 248693952 autorizado según poder
inscrito en la ficha N2Q 140883 del Registro de Personas
Juridicas del Registro Publico de Lima y en el Asiento 01, Foja

491, del Tomo V del Libro de Mandatos del Registro Público de

Hidrocarburos. ==
Con la intervención de:
ATLANTIC RICHFIELD COMPANY, con domicilio en 515 South Flower
Street, de la ciudad de Los Angeles, Estado de California,
Estados Unidos de América debidamente representada por el Señor
Carlos del Solar Simpson, identificado con Libreta Electoral N2
07275871, autorizado según poder inscrito en el Asiento BO0001
de la Partida Electronica N2 01655299 del Registro de Poderes

Especiales del Registro Publico de Lima; ==
OCCIDENTAL PETROLEUM CORPORATION, con domicilio en Department
10889 Wilshire Boulevard, Los Angeles, California 90024 Estados
Unidos de América debidamente representada por el Señor Ricardo
Porfirio Silva Chueca, identificado con con Libreta Electoral
NOo 07843940, autorizado según poder inscrito en el Asiento
BO004 de la Partida Electronica N2Q 11010952 del Registro de

Personas Juridicas del Registro Público de Lima; ====
OCCIDENTAL PERUANA, INC., SUCURSAL DEL PERU (OPI) con Registro
Unico de Contribuyente NQ 10013988, con domicilio en Los
Forestales No. 93910, Urbanización La Riviera de Monterrico, La
Molina, Lima, Perú, inscrita en la ficha NS 12996, Asiento 1
del Registro Mercantil de Lima y en el Asiento 1, Página 421,
del Tomo 1 del Libro de Contratistas de Operaciones Petroleras
del Registro Público de Hidrocarburos, debidamente representado

por su Mandatario Nacional Señor Ricardo Porfirio Silva Chueca,
"y

ay 1546251
De VEINTICINCO MIL. UNO
| ción E
E
$ Ñ
Y identificado con Libreta Electoral NQ 07843940, autorizado
LE según poder inscrito en el Asiento 131 de la ficha NS 12998 del

Registro de Personas Juridicas del Registro Público de Lima y
el Asiento 20, Página 192, Tomo V del Libro de Mandatos del
Registro Público de Hidrocarburos y por el Señor Orlando
Pereira Soárez, identificado con Libreta Electoral No
07788448,autorizado según poder inscrito en la ficha NY 12988,
asiento 137 del Registro de Personas Juridicas del Registro

Publico de Lima y en asiento 21, fojas 192, Tomo V del Libro de
mandatos del Registro Público de Hidrocarburos. ===============
Y EL BANCO CENTRAL DE RESERVA DEL PERU, con domicilio en Jr.
Miro Quesada 441, Lima representado por sus funcionarios, Javier
de la Rocha Marie, identificado con Libreta Electoral No.
] 07713953 y Libreta Militar N9 237271-44 en su calidad de Gerente
g General nombrado por Acuerdo de Directorio NQ 3408 y Carlos
E sto Ballón Avalos, de nacionalidad Peruana, identificado con
Librdka Electoral N0 08757380 y Libreta Militar NQ2 246899154 en

ad de Gerente de Operaciones Internacionales nombrado

por Acuerdo de Directorio NQ 3737, encontrándose autorizados
nforme cansta de la comunicación de Gerencia General de este

Bal
señor Notario se servirá insertar, así como por el Decreto

o NO9 GG+285-98 de fecha 15 de diciembre de 1998, que usted

Supremo NO 049-99-EM publicado el 19 de setiembre de 1999, que
aprueba y autoriza la celebración del presente Contrato, que se

servirá insertar en los términos y condiciones que constan en

las cláusulas siguientes: ====
CESION DE PARTICIPACION EN EL CONTRATO DE LICENCIA PARA LA

“BL CLAUSULA PRIMERA

8 3 1.1 PERUPETRO S.A. (PERUPETRO) y Atlantic Richfield Peru, Inc.,
ES Sucursal del Perú, celebraron un Contrato de Licencia para
5 la Exploración y Explotación de Hidrocarburos en el Lote
5 64, ubicado en la Selva del Perú, en adelante CONTRATO, el

mismo que conforme a ley fuera aprobado por Decreto Supremo

No. 33-95-EM y elevado a Escritura Pública con fecha 7 de
»

16252

CLAUSULA SEGUNDA =

2-1

¿NOTAR O,
VEINPICINCO MIL DOS El
x

diciembre de 1995, ante Notario Público de Lima Dr.
Fernandini Barreda, e inscrito en el Asiento 1, página

255, tomo VII, del Libro de Actos, Contratos y Derechos

Petroleros del Registro Público de Hidrocarburos. =
De conformidad con la cláusula décimo sexta del CONTRATO,
Atlantic Richfield Peru, Inc., Sucursal del Perú, comunicó
a PERUPETRO su intención de ceder el cincuenta por ciento
(50%) de su participación en el CONTRATO, a la empresa
Occidental Exploradora del Peru, Ltd., Sucursal del Perú.==
Occidental Exploradora del Peru, Ltd., solicitó su
calificación para asumir el cincuenta por ciento (50%) de
participación en el CONTRATO que le sería cedido por
Atlantic Richfield Peru, Ine... Sucursal del Perú,
calificación que fue otorgada por PERUPETRO S.A. ==========
Mediante la Ley No. 26734, se creó el Organismo Supervisor
de la Inversión en Energía (OSINERG) como ente encargado de
la fiscalización, a nivel nacional, del cumplimiento de las
disposiciones legales y técnicas relacionadas con las
actividades de los subsectores de electricidad e
hidrocarburos, así como el cumplimiento de las normas
legales y técnicas referidas a la conservación y protección

del medio ambiente en el desarrollo de dichas actividades.=

De conformidad con la cláusula décimo sexta del CONTRATO
por el presente documento Atlantic Richfield Peru, Inc.,
Sucursal del Perú (CEDENTE) cede el cincuenta por ciento
(50%) de la participación en el CONTRATO a Occidental
Exploradora del Peru, Ltd., Sucursal del Perú (CESIONARIO),

quedando en consecuencia conformado el Contratista de la

siguiente manera: =
Atlantic Richfield Peru, Inc., Sucursal del Perú 50%
Occidental Exploradora del Peru, Ltd., Sucursal

del Perú 50%

a

N

1546253

a
223
2.4
E]
hol
2
4
m0.
ES
2
qa
Ss
SS
La
ES
P
Ñ
2
a

Soo,

VEINTICINCO MIL TRES

5
del
CONTRATO, otorga todas las garantías y asume todos los
derechos, responsabilidades y obligaciones derivadas del
CONTRATO y, de acuerdo con el artículo 16” de la Ley No.
26221, Ley Orgánica de Hidrocarburos, lo hace en forma
solidaria. ==

Se deja plenamente establecido que la responsabilidad
tributaria y contable es individual frente al Estado
Peruano y que respecto a los derechos financieros de la
cláusula décimo primera del CONTRATO, éstos corresponderán
separada y proporcionalmente a cada una de las empresas que
conforman el Contratista en el CONTRATO. ===

'

Entiéndase que toda referencia que en el CONTRATO o en los
Anexos se haga al CEDENTE deberá entenderse hecha a todas
las empresas que conforman el Contratista en el CONTRATO,
salvo las cláusulas, acápites y anexos modifícados

pecíficamente en la cláusula tercera de la presente

de Reserva del Perú, para tomar nota de la cesión
de participación y para ratificar que subsisten las
garantías otorgadas en la Cláusula de Derechos Financieros
aprobado bajo el régimen de la Ley No. 26221, Ley Orgánica
de Hidrocarburos. == =

Interviene Atlantic Richfield Company para otorgar, en
favor de Atlantic Richfield Peru, Inc., Sucursal del Perú,
la garantía corporativa que aparece en el Anexo "D-1”
señalada en el acápite 3.10 del CONTRATO.

Interviene Occidental Petroleum Corporation para otorgar,
en favor de Occidental Exploradora del Peru, Ltd., Sucursal
del Perú, la garantía corporativa que aparece en el Anexo
"D-2" señalada en el acápite 3.10 del CONTRATO. = =

Entiéndase que toda referencia que en el CONTRATO se haga a

la Dirección General de Hidrocarburos o DGH, deberá

entenderse hecha al Organismo Supervisor de la Inversión en
15254 ¿ut

SA a

VEINTICINCO MIL CUATRO sé Y

So

Energía (OSINERG), sólo para efecto de la función

fiscalizadora que le asigna la Ley de creación y Bu
Reglamento a dicho organismo supervisor, correspondiéndole

a la DGH las demás atribuciones que le confieren las normas

legales vigentes.
CLAUSULA TERCE ==
Para efectos de reflejar lo establecido en las cláusulas
precedentes, es necesario introducir en el CONTRATO
modificaciones o agregados al texto contractual, manteniéndose
vigentes y sin modificación las demás cláusulas, acápites,

subacápites y anexos del CONTRATO no especificados en esta

cláusula. =
Las Partes han acordado introducir en el CONTRATO las

modificaciones O agregados que se indican a continuación: =

3.1 Modificar el acápite 1.1, el cual quedará redactado de la

siguiente manera:
"1.1 Afiliada =

Cualquier entidad, cuyo capital accionario con
derecho a voto sea de propiedad, directa o
indirectamente, en una proporción igual al

cuarentinueve por ciento (49%) o más de PERUPETRO o
de cualquiera de las empresas que conforman el
Contratista o cualquier entidad o persona que sel
propietaria directa o indirectamente, del
cuarentinueve por ciento (49%) o más del capital
accionario con derecho a voto de PERUPETRO o de
cualquiera de las empresas que conforman el
Contratista o cualquier entidad cuyo capital
accionario con derecho a voto sea de propiedad,
directa o indirectamente, en cuarentinueve por ciento
(49%) o más del mismo accionista O accionistas que
posea o posean, directa o indirectamente, el
cuarentinueve por ciento (49%) O más del capital

accionario con derecho a voto de PERUPETRO o de
gn 1546255

5]
=]
a
3
Dm

oa,
VEINTICINCO MIL, CINCO E

cualquiera de las empresas que conforman el

Contratista." ==
3.2 Modificar el acápite 1.9, el cual quedará redactado de la

siguiente manera: ==
"1.9 Contratista ==
Atlantic Richfield Peru, Inc., Sucursal del Perú,

inscrita en el Registro Público de Hidrocarburos en

el asiento 01, fojas 47, tomo III del Libro de

Contratistas de Operaciones. ==
Occidental Exploradora del Peru, Ltd., Sucursal del
Perú, inscrita en el Registro Público de
Hidrocarburos en el asiento 1-A, Ficha No. 140883 del
Registro de Personas Jurídicas de Lima. =============

En la Fecha de Cesión, la participación en el

Contrato de las empresas que conforman el Contratista

es la siguiente:
Atlantic Richfield Peru, Inc. Sucursal del Perú 50%
Occidental Exploradora del Peru, Ltd., Sucursal

del Perú 50%"

siguiente manera: ===
"1.10 Contrato =====
Es el presente acuerdo aceptado por las Partes, en el
cual se estipulan los términos y condiciones que se
encuentran contenidos en este documento y en los
anexos que lo integran, comprende los acuerdos
adicionales a los que lleguen las Partes en virtud de

este documento y las modificaciones que se hagan al

mismo conforme a Ley.

3.4 Modificar el acápite 1.21, el cual quedará redactado de la
siguiente manera: ===============22===22222=20==HH=====32=2=
"1.21 Fiscalización =
Acciones que realiza el Organismo Supervisor de la

Inversión en Energía (OSINERG), por sí mismo o a

través de terceros, para controlar los aspectos
15256

3.5

VEINTICINCO MIL SEIS

,-<

legales y técnicos de las Operaciones que Moe a

cabo el Contratista de conformidad con el Contrato."=
Agregar el acápite 1.53, el cual quedará redactado de la
siguiente manera: ==
"1.53 Fecha de Cesión

Es el 28 de octubre de 1999, fecha en la cual

Atlantic Richfield Peru, Inc., Sucursal del Perú cede
parte de su participación en el Contrato a Occidental
Exploradora del Peru, Ltd., Sucursal del Perú,
suscribiendo las Partes la Cesión de Participación en
el Contrato de Licencia para la Exploración y

Explotación de Hidrocarburos en el Lote 64." ========

Agregar el acápite 1.54, el cual quedará redactado de la

siguiente manera:
"1.54 Operador =
Una de las empresas que conforman el Contratista y

que ha sido designada por las mismas para llevar a

cabo las Operaciones en nombre y por cuenta del

Contratista.”
Modificar el acápite 3.10, el cual quedará redactado de la

siguiente manera:
“3_10 Interviene ATLANTIC RICHFIELD COMPANY y OCCIDENTAL
PETROLEUM CORPORATION, para efectos de prestar las
garantías corporativas que aparecen en los Anexos 'D-
1" oy "D-2", respectivamente, que se entregan a
PERUPETRO en la Fecha de Cesión.” =
Modificar el acápite 8.10, el cual quedará redactado de la

siguiente manera: ====
"6.10 PERUPETRO o cualquiera de las empresas que conforman
el Contratista puede revelar la información obtenida

de las Operaciones sin aprobación de la otra Parte,

en los siguientes casosB:
a) A una Afiliada.
b) En relación a financiaciones, obteniendo un

compromiso de confidencialidad.

r

BN” 1546257 o

VEINTICINCO MIL SIETE Ed

a) En tanto así se requiera por ley, NS o
resolución de autoridad competente, incluyendo
sin limitación, los reglamentos o resoluciones
de autoridades gubernamentales, organismos
aseguradores o bolsa de valores en la que los
valores de  PERUPETRO, de las empresas que
conforman el Contratista o de las Afiliadas de
cualesquiera de ellos estén registrados. =======

d) A consultores, contadores, auditores,
financistas, profesionales, posibles adquirentes
o cesionarios de una participación en el
Contrato de PERUPETRO o de las empresas que
conforman el Contratista, conforme sea necesario

en relación a las Operaciones obteniendo un

compromiso de confidencialidad. =

En los casos en que las Partes acuerden comunicar

cierta información de carácter confidencial o
reservada a terceros, deberán dejar expresa

constancia del carácter de tal información, a fin de

ue ésta no sea divulgada.”
Modificar el acápite 9.1, el cual quedará redactada de la

siguiente, manera: ====

"9_1 Cada una de las empresas que conforman el Contratista
está sujeta al régimen tributario común de la
República del Perú, que incluye al régimen tributario
común del Impuesto a la Renta, así como a las normas
específicas que al respecto be establece en la Ley
No. 26221, vigentes en la Fecha de Suscripción. =

El Estado, a través del Ministerio de Economía y
Finanzas, garantiza a cada una de las empresas que
conforman el Contratista, el beneficio de estabilidad
tributaria durante la Vigencia del Contrato, por lo
cual quedarán sujetas, únicamente, al régimen
tributario vigente a la Fecha de Suscripción, de

acuerdo a lo establecido en el Reglamento de la
3.10

3.11

3.12

VEINTICINCO MIL OCHO

Garantía de la Estabilidad Tributaria y de las Normas
Tributarias de la Ley No. 286221, Ley Orgánica de
Hidrocarburos, aprobado por Decreto Supremo No. 32-
95-EF."
Modificar el acápite 9.2, el cual quedará redactada de la

siguiente manera:
"9.2 La exportación de Hidrocarburos provenientes del Area
de Contrato que realice cada una de las empresas que
conforman el Contratista está exenta de todo Tributo,

incluyendo aquellos que requieren mención expresa. "==

Modificar el acápite 9.5, el cual quedará redactada de la

siguiente manera: =
"9.5 De conformidad con lo dispuesto por el artículo 87*
del Código Tributario, cada una de las empresas que
conforman el Contratista podrá llevar su contabilidad
en Dólares y por lo tanto, la determinación de la
base imponible de los Tributos que sean de cargo

suyo, así como el monto de dichos Tributos y el pago

de los mismos, se efectuará de acuerdo a ley.”

Modificar el acápite 9.8, el cual quedará redactada de la

siguiente manera: ==
"9.6 Se precisa que cada una de las empresas que conforman
el Contratista utilizará el método de amortización
lineal en un período de cinco (5) ejercicios anuales,
contados a partir del ejercicio al que corresponda la

Fecha de Inicio de la Extracción Comercial. =

La referida amortización lineal se aplicará a todos
los gastos de Exploración y Desarrollo y a todas las
inversiones que realice el Contratista desde la Fecha

de Suscripción del Contrato hasta la Fecha de Inicio

de la Extracción Comercial. = =
Queda estipulado que el plazo de amortización antes
referido será extendido, sin exceder en ningún caso
el plazo del Contrato, si por razones de precios o

por cualquier otro factor acordado por las Partes y
+

BN

1546259
VEINTICINCO MIL NUEVE

luego de aplicar la amortización lineal a
refiere el párrafo anterior, los estados financieros
de alguna de las empresas que conforman el
Contratista arrojasen un resultado negativo o una
pérdida fiscal, que a criterio de dicha empresa se
proyecte que no va a poder ser compensada para
efectos fiscales de acuerdo a las normas tributarias
vigentes. La extensión del plazo de amortización será

puesta en conocimiento previo de la Superintendencia

Nacional de Administración Tributaria."
3.13 Modificar el acápite 14.2, el cual quedará redactado de la

siguiente manera:
5 "14.2En caso de pérdidas el Operador deberá comunicar
E inmediatamente este hecho a PERUPETRO, indicándole

además el volumen estimado de la pérdida y las

acciones tomadas para subsanar las causas de la
misma. PERUPETRO tiene el derecho de verificar el
volumen de dichas pérdidas y analizar sus causas. ===

YN caso de pérdidas en la superficie, antes del Punto
Fiscalización de la Producción debido a
negligencia grave o conducta dolosa de parte del
Contratista, el volumen perdido será valorizado e
incluido en el cálculo de la regalía, sin perjuicio
de lo estipulado en la cláusula décimo tercera." ====

3.14 Modificar el acápite 18.1, el cual quedará redactado de la

siguiente manera: ====
"16.1En el caso que cualquiera de las empresas que
conforman el Contratista recibiera una oferta que
estuviera dispuesto a aceptar para la adquisición por
un tercero de toda o parte de su participación en el
Contrato, procederá a notificar a PERUPETRO respecto
a dicha propuesta. La notificación deberá especificar
el nombre, dirección e información complementaria que

permita establecer la solvencia económica,

financiera, técnica y legal del oferente. ==
La,
1516260

3.15

3.16

anoía

S
VEINTICINCO MIL DIEZ E

Ip,
a,
du

PERUPETRO, dentro de los treinta (30)

posteriores a la recepción de la referida

notificación podrá autorizar o no la propuesta
formulada. En caso de autorizarla, ésta deberá ser

aprobada por Decreto Supremo. =

La cesión deberá llevarse a cabo en el Perú con

sometimiento a las leyes peruanas.”
Modificar el acápite 18.2, el cual quedará redactado de la

siguiente manera:
"16.2 Cualquiera de las empresas que conforman el
Contratista tendrá derecho, previa notificación a
PERUPETRO y con la correspondiente autorización por

Decreto Supremo, a transferir toda o parte de su

participación en el Contrato a una Afiliada.” == =
Modificar el acápite 16.3, el cual quedará redactado de la

siguiente manera: ==
"16.8Si cualquiera de las empresas que conforman el
Contratista efectuara cualquier cesión, de
conformidad con este Contrato, el cesionario otorgará

todas las garantías y asumirá todos los derechos,

responsabilidades y obligaciones del cedente.”
Modificar el acápite 18.4, el cual quedará redactado de la

siguiente manera:

"16.4Cada una de las empresas que conforman el Contratista
será responsable solidariamente de todas las
obligaciones del Contratista derivadas del Contrato.
Sin perjuicio de lo indicado en el párrafo anterior,
una de las empresas que conforman el Contratista será
designada como “Operador” conforme a un "Acuerdo de

Operaciones”, a suscribirse entre el "Operador" y las

demás empresas que conforman el Contratista.
El Operador representará a las empresas que conforman
el Contratista ante PERUPETRO para cumplir con todas
las obligaciones del Contratista bajo el Contrato por

las que son solidariamente responsables ante

TY

BN 1546261
VEINTICINCO MIT, ONCE

NOZAr

ADN
D E PERUPETRO, y para ejercer los derechos y atribuciones
y E que el Contrato otorga al Contratista y que por su

naturaleza no correspondan ser ejercidos por separado

por cada una de dichas emprebas. ===
Cuando ocurra un cambio en la designación del
Operador, entre aquellas empresas que conforman el
Contratista, éste debe ser aprobado previamente por

escrito por  PERUPETRO, aprobación que no será

denegada sin justificación. ===
Copia del "Acuerdo de Operaciones”, así como Bus
modificaciones, será entregado a PERUPETRO y a la

Dirección General de Hidrocarburos dentro de los

quince (15) Días de su suscripción.
No obstante lo antes indicado en este acápite, Be
considerará que cada una de las empresas que
conforman el Contratista son individualmente
responsables respecto de Bus obligaciones de carácter
tributario y por las responsabilidades que de ello se
derive. Igualmente, en cuanto a los derechos
Winancieros que se establecen en la cláusula décimo

primera, los que les corresponderán separada y

proporcionalmente.
Cada una de las empresas que conforman el Contratista
deberá dar cumplimiento a las estipulaciones sobre la
transferencia de participaciones a que se refiere la
presente cláusula y respecto a Sus libros y registros

contables señalados en la cláusula décimo octava.” ==
3.18 Modificar el acápite 18.1, el cual quedará redactado de la

siguiente manera: ==
"48.1 Cada una de las empresas que conforman el Contratista
deberá llevar su contabilidad en el Perú. La
contabilidad será llevada de acuerdo con las normas
legales, así como con el Procedimiento Contable
contenido en el Anexo "E" y las prácticas contables

establecidas y aceptadas en el Perú. Asimismo, deberá
D.6262 ati,
VEINTICINCO MIL DOCE dE

e
Ba el

llevar todos los libros y registros que sean

necesarios para contabilizar y demostrar
contablemente las actividades que realiza en el país
y en el extranjero con relación al objeto del
Contrato así como la estructura y el sustento
detallado de «sus ingresos, inversiones, costos,
gastos y Tributos incurridos en cada ejercicio.
Dentro de los ciento ochenta (180) Días contados a
partir de la Fecha de Suscripción, el Contratista
presentará a PERUPETRO el "Manual de Procedimientos
Contablea”. Dicho “Manual de Procedimientos
Contables” deberá estar elaborado de acuerdo con las
normas y prácticas contables vigentes en el Perú y

deberá contener de manera especial todo lo estipulado

en el Anexo "E".
3.19 Modificar el acápite 18.4, el cual quedará redactado de la

siguiente manera:
"18.4 Cada una de las empresas que conforman el
Contratista se obliga a presentar a PERUPETRO
anualmente, y dentro de los treinta (30) Días de
haber sido emitidos, los informes de sus auditores
externos correspondientes al ejercicio anterior, y
dentro de los noventa (90) Días subsiguientes un
reporte con comentarios respecto a las observaciones
de los auditores en el dictamen, si las hubiera y lo

actuado a efecto de superar 0 corregir dichas

observaciones."
3.20 Agregar el acápite 18.5, el cual quedará redactado de la

siguiente manera: ==
"18._5En caso que alguna de las empresas que conforman el
Contratista tuviese suscrito con PERUPETRO más de un
contrato, o realizara actividades distintas a las del
Contrato, se obliga a llevar cuentas separadas con el

objeto de formular estados financieros para cada

contrato o actividad, de acuerdo a ley.”
y

uw 1546263

3.21

SANTA 1g,,

VEINTICINCO MIL TRECE E

eS
Agregar el acápite 19.12, el cual quedará redactado de la

siguiente manera: ==

"19.12 Las empresas que conforman el Contratista tendrán la
libre disponibilidad de los Hidrocarburos que les

correspondan conforme al Contrato."

Modificar el acápite 20.1, el cual quedará redactado de la

siguiente manera: ===
"20.1 Toda notificación o comunicación, relativa al
Contrato, será por escrito y entregada con cargo o
facsímil dirigida como se indica a continuación. Una
notificación dada conforme al Contrato se considerará
entregada el Día Util en que sea efectivamente
recibida por la Parte a quien está dirigida.
PERUPETRO: ===
PERUPETRO S.A.
Gerencia General ==
Av. Luis Aldana No. 320
Lima 41 - Perú ==
Fax : 475-7722 / 475-9844
CONTRATISTA: ==
Atlantic Richfield Peru, Inc., Sucursal del Perú ====

Mandatario Naciona

Mariscal Sucre No.
Lima 18 - Perú =
Fax: 422-5980 ==

Occidental Exploradora del Peru, Ltd., Sucursal del

Gerencia General =
Los Forestales No. 910 =========
Urbanización La Riviera de
Lima 12 - Perú =
Fax: 348-0500 ==
Garantes Corporativos: ==
Atlantic Richfield Company

President =
46264

VEINTICINCO MIL CATORCE

515 South Flower Street ====
1 Los Angeles, California 90071

Fax : (213) 488-2063 =====

10889 Wilshire Boulevard
Los Angeles, California 90024
USA
Fax : (310) 443-6333
3.23 Modificar el acápite 20.2, el cual quedará redactado de la

siguiente manera:
"20.2 PERUPETRO, cualquiera de las empresas que conforman

el Contratista y los Garantes Corporativos tendrán el

derecho de cambiar su dirección o el número de

facsímil a los efectos de las notificaciones y
comunicaciones, mediante comunicación aa la otra

Parte, con por lo menos cinco (5) Días Utiles de
anticipación a la fecha efectiva de dicho cambio.” ==

3.24 Modificar el acápite 22.5, el cual quedará redactado de la

siguiente manera: =

"22.5A la terminación del Contrato, el Contratista
entregará en propiedad al Estado, a través de
PERUPETRO, a menos que éste no los requiera, sin
cargo ni costo alguno para éste, en buen estado de
conservación, mantenimiento y funcionamiento, y
teniendo en consideración el desgaste normal
producido por el uso, los inmuebles, instalaciones de
energía, campamentos, medios de comunicación, ductos
y demás bienes de producción que estén siendo usados
o empleados a la terminación del Contrato por el
Contratista en el Area de Contrato y de su propiedad
o de propiedad de las empresas que conforman el
Contratista. Después de la terminación del Contrato,

el Contratista no será responsable por el eventual

Ad
gw 1546265

VEINTICINCO MIL. QUINCE

OS
abandono de los pozos e instalaciones que PERUPETRO

adquiera conforme a lo antes estipulado. ==
En caso de haber Explotación conjunta de Petróleo o
Petróleo Pesado con Gas Natural No Asociado o Gas
Natural No Asociado y Condensados, al término del
plazo establecido en el acápite 3.1 para la fase de
explotación de Petróleo, el Contratista entregará en
propiedad al Estado, a través de PERUPETRO, a menos
que éste no los requiera, sin cargo ni costo alguno
para éste, en buen estado de conservación,
mantenimiento y funcionamiento y teniendo en cuenta
el desgaste normal producido por el uso, los bienes 6
instalaciones propios de la Explotación de Petróleo o
Petróleo Pesado de su propiedad o de propiedad de las
empresas que conforman el Contratista, que no sean
necesarios para la Explotación de Gas Natural No
Asociado y/o Gas Natural No Asociado y Condensados.-

Los bienes e instalaciones que conserve el
Contratista para la Explotación del Gas Natural No
Asociado y/o Gas Natural No Asociado y Condensados,
que hayan estado siendo utilizados también en la
plotación de Petróleo o Petróleo Pesado, aún cuando
continuaran en propiedad del Contratista o de las
empresas que conforman el Contratista, serán
aplicados a servir ambas Explotaciones, celebrándose

al efecto un convenio entre las Partes. ==

En caso que el Contratista haya estado usando los
bienes e instalaciones descritos en el primer párrafo
del presente acápite pero que no sean conexos 0
accesorios exclusivamente a las Operaciones, esto es,
que también hayan estado siendo usados para
operaciones en otras áreas con contrato vigente para
la Exploración o Explotación de Hidrocarburos en el
país, el Contratista continuará haciendo uso de

dichos bienes, y no hará entrega de ellos al Estado”.
2146266

3.25

Sy EA e
VEINTICINCO MIL DIECISEIS o 4
Y

Ñ

Agregar la Cláusula Adicional, la que quedará redactada de

la siguiente manera:
"CLAUSULA ADICIONAL.-— COMPROMISO DE INVERSION DE OCCIDENTAL

Interviene Occidental Peruana, Inc., Sucursal del Perú
(OPI), por haber asumido todos los derechos y obligaciones,
sin limitación alguna, de Occidental Petroleum Corporation
of Perú, Sucursal del Perú, como consecuencia de la fusión
por absorción de ambas empresas llevada a cabo el 1 de
febrero de 1995, mediante escritura pública otorgada ante
el Notario Público de Lima, Dr. Jaime Murguía Cavero,
incluido el compromiso de inversión en Exploración que
Occidental Petroleum Corporation of Perú, Sucursal del
Perú, asumió en el Acuerdo de Bases que suscribió el 28 de
diciembre de 1985 con Petróleos del Perú - PETROPERU S.A.
En tal virtud, PERUPETRO y OPI acuerdan que las inversiones
en Exploración que OCCIDENTAL realice durante la Vigencia
del Contrato, determinadas de conformidad con lo estipulado
en el Anexo ”"F”", reducirán, en el monto que corresponda a
OCCIDENTAL según su participación en el Contrato o según lo
dispuesto en el “Acuerdo de Operaciones”, el compromiso de
inversión en Exploración descrito. Nada de lo establecido
en esta cláusula ni en dicho anexo afectará las demás
estipulaciones del Contrato 0 será de aplicación a
cualquier otra empresa que conforme el Contratista,
distinta de OCCIDENTAL o sus Afiliadas, ni afectará los
derechos u obligaciones contractuales de dichas empresas.”

Modificar el anexo "C-2”, el cual quedará redactado de la

siguiente manera:

"ANEXO “C-2"
CARTA FIANZA PARA El. PROGRAMA MINIMO DE TRABAJO
SEGUNDO PERIODO

Señores ====
TT
an 1546267

NOTAR 9,

y
VEINTICINCO MIL DIECISIETE E

"

PERUPETRO S.A.
Ciudad.

De nuestra consideración:

Por la presente, nosotros  ....- (Entidad del sistema
Finenciero)..-.--.- nos constituimos en fiadores solidarios de
Atlantic Richfield Peru, Inc., Sucursal del Perú y

Occidental Exploradora del Peru, Ltd., Sucursal del Perú
en adelante llamadas el Contratista, ante PERUPETRO S.A.,
en adelante llamada PERUPETRO, por el importe de Dos
Millones y 00/100 Dólares (US$ 2000,000.00) a fin de
garantizar el fiel cumplimiento de las obligaciones del
Contratista bajo el programa mínimo de trabajo, del segundo
período, contenidas en el subacápite 4.6.2 de la cláusula
cuarta del Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 84, suscrito por el
ntratista con PERUPETRO (en adelante llamado Contrato).

obligación que asume ----(Entidad del sistema
finantviero) ..-...- bajo la presente fianza se limita a
PERUPETRO la suma de Dos Millones y 00/100 Dólares
00,000.00) requerida en su solicitud de pago.

pagar
(US$ 2”

Esta fianza es solidaria, sin beneficio de excusión,

irrevocable, incondicional y de realización
automática, pagadera a la presentación dentro del
plazo de vigencia de la misma, de una carta notarial
dirigida por PERUPETRO a -.... (Entidad del sistema
financiero)...- solicitando el pago de Dos Millones y
00/100 Dólares (US$ 2000,000.00), declarando que el
Contratista no ha cumplido con todo o parte de las
obligaciones del referído programa mínimo de trabajo
y acompañando a dicha carta, como único recaudo y
justificación, una copia certificada notarialmente de
la carta notarial dirigida por PERUPETRO al
Contratista notificándole “su intención de hacer
efectiva la fianza; dicha carta notarial de PERUPETRO

al Contratista deberá haber sido entregada a éste por
146268

VEINTICINCO MIL DIECIOCHO

lo menos treinta (30) Días calendario antes de la

fecha en que PERUPETRO presente la solicitud de pago

a -.-- (Entidad del sistema financiero)...- =
da La presente fianza expirará el ..-.-- , 4 menos que con
anterioridad a esa fecha o...(Entidad del sistema
financiero)..- reciba una carta de PERUPETRO
liberando a ..-- (Entidad del sistema financiero)..--
y al Contratista de toda responsabilidad bajo la
presente fianza, en cuyo caso la presente fianza será

cancelada en la fecha de la mencionada carta de

PERUPETRO.
Sh Toda demora por nuestra parte para honrar la presente
fianza a favor de ustedes, devengará un interés

equivalente a la Tasa Activa en Moneda Extranjera
(TAMEX) de las Instituciones del sistema financiero,
que publica la Superintendencia de Banca y Seguros,
aplicable durante el período de retraso O la tasa que
la sustituya. Los intereses serán calculados a partir
de la fecha de la carta notarial dirigida por
PERUPETRO a la -..(Entidad del sistema financiero)..-
4. Después de la fecha de expiración o de la cancelación
de la fianza, PERUPETRO devolverá la fianza Aa
(Entidad del sistema financiero).-.-.--- a

sin necesidad de notificación alguna, salvo que se

encontrara en proceso de ejecución.
A partir de la fecha de la expiración O cancelación no se
podrá presentar reclamo alguno por la presente fianza y
-... (Entidad del sistema financiero)...-.-- y el Contratista

quedarán liberados de toda responsabilidad u obligación

respecto a la presente fianza. ==-==

(Entidad del sistema financiero)” ==

3.27 Modificar el anexo “"G-3", el cual quedará redactado de la

siguiente manera: =
1546269

VEINTICINCO MIL DIECINUEVE

"ANEXO “C-3"
CARTA FIANZA PARA EL PROGRAMA MINIMO DE TRABAJO
TERCER PERIODO

Señores ==============
PERUPETRO S.A. ===
Ciudad. ====

De nuestra consideración: =

Por la presente, NMOSOtroS  -...+.-+ (Entidad del sistema
financiero)... -- nos constituimos en fiadores solidarios de
Atlantic Richfield Peru,  Inc., Sucursal del Perú y

Occidental Exploradora del Peru, Ltd., Sucursal del Perú
en adelante llamadas el Contratista, ante PERUPETRO S.A.,
en adelante llamada PERUPETRO, por el importe de Dos
Millones y 00/100 Dólares (US$ 2000,000.00) a fin de
arantizar el fiel cumplimiento de las obligaciones del
Contratista bajo el programa mínimo de trabajo, del tercer
períredo, contenidas en el subacápite 4.6.3 de la cláusula
cuart. del Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 84, suscrito por el
Contratista con PERUPETRO (en adelante llamado Contrato).
La obligación que asume .--- (Entidad del sistema
financiero) -....-.-- bajo la presente fianza se limita a
pagar a PERUPETRO la suma de Dos Millones y 00/100 Dólares
(US$ 2000,000.00) requerida en su solicitud de pago. =====
de Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización
automática, pagadera a la presentación dentro del
plazo de vigencia de la misma, de una carta notarial
dirigida por PERUPETRO a -.-.-- (Entidad del sistema
financiero).... solicitando el pago de Dos Millones y
00/100 Dólares (US$ 2000,000.00), declarando que el
Contratista no ha cumplido con todo o parte de las

obligaciones del referido programa mínimo de trabajo
R:46270

VEINTICINCO MIL VEINTE AS
y acompañando a dicha carta, como único A
justificación, una copia certificada notarialmente de
la carta notarial dirigida por PERUPETRO al
Contratista notificándole “su intención de hacer
efectiva la fianza; dicha carta notarial de PERUPETRO
al Contratista deberá haber sido entregada a éste por
lo menos treinta (30) Días calendario antes de la
fecha en que PERUPETRO presente la solicitud de pago
a ...-(Entidad del sistema financiero).... ==========

2. La presente fianza expirará el ...-- , a menos que con
anterioridad a esa fecha ...(Entidad del sistema
financiero)... reciba una carta de PERUPETRO
liberando a ..--(Entidad del sistema financiero)...-.
y al Contratista de toda responsabilidad bajo la
presente fianza, en cuyo caso la presente fianza será

cancelada en la fecha de la mencionada carta de

PERUPETRO.
3. Toda demora por nuestra parte para honrar la presente
fianza a favor de ustedes, devengará un interés

equivalente a la Tasa Activa en Moneda Extranjera
(TAMEX) de las Instituciones del sistema financiero,
que publica la Superintendencia de Banca y Seguros,
aplicable durante el período de retraso o la tasa que
la sustituya. Los intereses serán calculados a partir
de la fecha de la carta notarial dirigida por
PERUPETRO a la ...(Entidad del sistema financiero)...
4. Después de la fecha de expiración o de la cancelación
de la fianza, PERUPETRO devolverá la fianza Aa
amorosa AA (Entidad del sistema financiero).....»
sin necesidad de notificación alguna, salvo que se

encontrara en proceso de ejecución.

A partir de la fecha de la expiración o cancelación no se
podrá presentar reclamo alguno por la presente fianza y
(Entidad del sistema financiero)...-.- y el Contratista
w 1546271

3.28

VEINTICINCO MIL VEINTIUNO

quedarán liberados de toda responsabilidad u obligación
respecto a la presente fianza. ====

Atentamente,

(Entidad del sistema financiero)”

Modificar el anexo "C-4", el cual quedará redactado de la

siguiente manera: ====

"ANEXO ”C-4"
CARTA FIANZA PARA El PROGRAMA MINIMO DE TRABAJO
CUARTO PERIODO

CARTA FIANZA N* =

Señores ==
PERUPETRO S.A.

la presente, nosotros  ..... (Entidad del sistema
finsanciero)..... nos constituimos en fiadores solidarios de
Atlantic Richfield Peru, Inc. Sucursal del Perú y
Occidehtal Exploradora del Peru, Ltd., Sucursal del Perú
en adelante llamadas el Contratista, ante PERUPETRO S.A.,
adelante llamada PERUPETRO, por el importe de Dos
Millones y 00/100 Dólares (US$ 2“000,000.00) a fin de
garantizar el fiel cumplimiento de las obligaciones del
Contratista bajo el programa mínimo de trabajo, del cuarto
período, contenidas en el subacápite 4.6.4 de la cláusula
cuarta del Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 64, suscrito por el
Contratista con PERUPETRO (en adelante llamado Contrato). =
La obligación que asume ---- (Entidad del sistema
financiero) ..-.--- bajo la presente fianza se limita a
pagar a PERUPETRO la suma de Dos Millones y 00/100 Dólares
(US$ 2*000,000.00) requerida en su solicitud de pago. =====
LE Esta fianza es solidaria, sin beneficio de excusión,

irrevocable, incondicional y de realización

VEINTICINCO MIL VEINTIDOS E AN
34 14 Y
Y

automática, pagadera a la presentación dentro del

plazo de vigencia de la misma, de una carta notarial

dirigida por PERUPETRO a -.--- (Entidad del sistema
financiero).... solicitando el pago de Dos Millones y
00/100 Dólares (US$ 2*000,000.00), declarando que el
Contratista no ha cumplido con todo o parte de las
obligaciones del referido programa mínimo de trabajo
y acompañando a dicha carta, como único recaudo y
justificación, una copia certificada notarialmente de
la carta notarial dirigida por PERUPETRO al
Contratista notificándole “su intención de hacer
efectiva la fianza; dicha carta notarial de PERUPETRO
al Contratista deberá haber sido entregada a éste por
lo menos treinta (30) Días calendario antes de la
fecha en que PERUPETRO presente la solicitud de pago
a ....(Entidad del sistema financiero).... ===

La presente fianza expirará el ....- , A menos que con
anterioridad a esa fecha .-.-(Entidad del sistema
financiero)... reciba una carta de PERUPETRO
liberando a ....(Entidad del sistema financiero)...-
y al Contratista de toda responsabilidad bajo la
presente fianza, en cuyo caso la presente fianza será
cancelada en la fecha de la mencionada carta de
PERUPETRO. ===

Toda demora por nuestra parte para honrar la presente

fianza a favor de ustedes, devengará un interés
equivalente a la Tasa Activa en Moneda Extranjera
(TAMEX) de las Instituciones del sistema financiero,
que publica la Superintendencia de Banca y Seguros,
aplicable durante el período de retraso o la tasa que
la sustituya. Los intereses serán calculados a partir
de la fecha de la carta notarial dirigida por
PERUPETRO a la ..-(Entidad del sistema financiero)...

Después de la fecha de expiración o de la cancelación
de la fianza, PERUPETRO devolverá la fianza Aa

we 1546273

VEINTICINCO MIL VEINTITRES

DESEOS (Entidad del sistema financiero)

sin necesidad de notificación alguna, salvo que se'

encontrara en proceso de ejecución. =
A partir de la fecha de la expiración o cancelación no se
podrá presentar reclamo alguno por la presente fianza y
(Entidad del sistema financiero)...-.- y el Contratista

quedarán liberados de toda responsabilidad u obligación

respecto a la presente fianza. ============================

Atentamente, =

(Entidad del sistema financiero)”

Modificar el anexo "C-5", el cual quedará redactado de la

siguiente manera:

"ANEXO "C-5"
CARTA FIANZA PARA EL PROGRAMA MINIMO DE TRABAJO
QUINTO PERIODO

CARTA FIANZA N* =

presente, nOsotros  -.---- (Entidad del sistema
financiero)...-- nos constituimos en fiadores solidarios de
Atlantic Richfield Peru, Inc., Sucursal del Perú y
Occidental Exploradora del Peru, Ltd., Sucursal del Perú
en adelante llamadas el Contratista, ante PERUPETRO S.A.,
en adelante llamada PERUPETRO, por el importe de Dos
Millones y 00/100 Dólares (US$ 2'000,000.00) a fin de
garantizar el fiel cumplimiento de las obligaciones del
Contratista bajo el programa mínimo de trabajo, del quinto
período, contenidas en el subacápite 4.8.5 de la cláusula
cuarta del Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 84, suscrito por el

Contratista con PERUPETRO (en adelante llamado Contrato).==
346274

Se

¿INTICIN y VEINTICUAT 1 UE
VEINTICINCO MIL VEINTICUATRO 7
e ES

ss

La obligación que asume -- -- (Entidad del sistema
financiero) ...... bajo la presente fianza se limita a

pagar a PERUPETRO la suma de Dos Millones y 00/100 Dólares
(US$ 2”000,000.00) requerida en su solicitud de pago. =====

al

Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización
automática, pagadera a la presentación dentro del
plazo de vigencia de la misma, de una carta notarial
dirigida por PERUPETRO a .... (Entidad del sistema
financiero).... solicitando el pago de Dos Millones y
00/100 Dólares (US$ 2“000,000.00), declarando que el
Contratista no ha cumplido con todo o parte de las
obligaciones del referido programa mínimo de trabajo
y acompañando a dicha carta, como único recaudo y
Justificación, una copia certificada notarialmente de
la carta notarial dirigida por PERUPETRO al
Contratista notificándole su intención de hacer
efectiva la fianza; dicha carta notarial de PERUPETRO
al Contratista deberá haber sido entregada a éste por
lo menos treinta (30) Días calendario antes de la

fecha en que PERUPETRO presente la solicitud de pago

a .---(Entidad del sistema financiero)....

La presente fianza expirará el ..... , a menos que con
anterioridad a esa fecha ...(Entidad del sistema
financiero)... reciba una carta de PERUPETRO
liberando a ....(Entidad del sistema financiero)....

y al Contratista de toda responsabilidad bajo la
presente fianza, en cuyo caso la presente fianza será
cancelada en la fecha de la mencionada carta de
PERUPETRO.

Toda demora por nuestra parte para honrar la presente

fianza a favor de ustedes, devengará un interés
equivalente a la Tasa Activa en Moneda Extranjera
(TAMEX) de las Instituciones del sistema financiero,
que publica la Superintendencia de Banca y Seguros,

A
vw 1546275
VEINTICINCO MIL, VEINTICINCO

ye aplicable durante el período de retraso o la tasa que

y la sustituya. Los intereses serán calculados a partir

ye de la fecha de la carta notarial dirigida por
PERUPETRO a la ...(Entidad del sistema financiero)..=

4. Después de la fecha de expiración o de la cancelación

de la fianza, PERUPETRO devolverá la fianza a
(Entidad del sistema financiero)......- .

sin necesidad de notificación alguna, salvo que se

encontrara en proceso de ejecución.

A partir de la fecha de la expiración o cancelación no se
podrá presentar reclamo alguno por la presente fianza y
(Entidad del sistema financiero)..... y el Contratista

quedarán liberados de toda responsabilidad u obligación

respecto a la presente fianza.

Atentamente,

(Entidad del sistema financiero)”
dificar el anexo “C-6", el cual quedará redactado de la

jente manera:

N

CARTA FIANZA PARA EL PROGRAMA MINIMO DE TRABAJO
SEXTO PERIODO

Señores

PERUPETRO S.A.

Ciudad.

De nuestra consideración:

Por la presente, nosotros  ....- (Entidad del sistema
Elanolero)..... nos constituimos en fiadores solidarios de
Atlantic Richfield Peru, Inc. >, Sucursal del Perú y

Occidental Exploradora del Peru, Ltd., Sucursal del Perú
en adelante llamadas el Contratista, ante PERUPETRO 5S.A.,
en adelante llamada PERUPETRO, por el importe de Dos
Millones y .00/100 Dólares (US$ 2000,000.00) a fin de

VEINTICINCO MIL VEINTISEIS

garantizar el fiel cumplimiento de las obligaciones del
Contratista bajo el programa mínimo de trabajo, del sexto
período, contenidas en el subacápite 4.6.6 de la cláusula
cuarta del Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 64, suscrito por el
Contratista con PERUPETRO (en adelante llamado Contrato).==
La obligación que asume ---.- (Entidad del sistema
financiero) .....- bajo la presente fianza se limita a

pagar a PERUPETRO la suma de Dos Millones y 00/100 Dólares

(US$ 27000,000.00) requerida en su solicitud de pago. =
1. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización
automática, pagadera a la presentación dentro del
plazo de vigencia de la misma, de una carta notarial
dirigida por PERUPETRO a .... (Entidad del sistema
financiero).... solicitando el pago de Dos Millones y
00/100 Dólares (US$ 2”000,000.00), declarando que el
Contratista no ha cumplido con todo o parte de las
obligaciones del referido programa mínimo de trabajo
y acompañando a dicha carta, como único recaudo y
justificación, una copia certificada notarialmente de
la carta notarial dirigida por PERUPETRO al
Contratista notificándole su ¡intención de hacer
efectiva la fianza; dicha carta notarial de PERUPETRO
al Contratista deberá haber sido entregada a éste por
lo menos treinta (30) Días calendario antes de la

fecha en que PERUPETRO presente la solicitud de pago

a ....(Entidad del sistema financiero).... ==
a La presente fianza expirará el ..... , a menos que con
anterioridad a esa fecha ..-.(Entidad del sistema
financiero)... reciba una carta de PERUPETRO
liberando a ....(Entidad del sistema financiero)....

y al Contratista de toda responsabilidad bajo la

presente fianza, en cuyo caso la presente fianza será

3N 1546277

Notário de Lima

3.31

VEINTICINCO MIL VEINTISIETE

cancelada en la fecha de la mencionada

PERUPETRO.
3. Toda demora por nuestra parte para honrar la presente
fianza a favor de ustedes, devengará un interés

equivalente a la Tasa Activa en Moneda Extranjera
(TAMEX) de las Instituciones del sistema financiero,
que publica la Superintendencia de Banca y Seguros,
aplicable durante el período de retraso O la tasa que
la sustituya. Los intereses serán calculados a partir
de la fecha de la carta notarial dirigida por
PERUPETRO a la -..(Entidad del sistema financiero).-=
4. Después de la fecha de expiración oO de la cancelación
de la fianza, PERUPETRO devolverá la fianza a
ye ge ma a e (Entidad del sistema financiero)..-----»
sin necesidad de notificación alguna, salvo que se

encontrara en proceso de ejecución. ==

artir de la fecha de la expiración o cancelación no se
presentar reclamo alguno por la presente fianza y
ntidad del sistema financiero)...-- y el Contratista
liberados de toda responsabilidad u obligación

respecto la presente fianza-

tentamen

(Entidad del sistema financiero)" =================2=222297
Modificar el anexo "G-7", el cual quedará redactado de la

siguiente manera:

“ANEXO "C-7"
CARTA FIANZA PARA EL PROGRAMA MINIMO DE TRABAJO
SETIMO PERIODO

Lima =
Señores =====

PERUPETRO S.A. =
Ciudad. =

yes
5278

BO,
ETE
BINTIC , VELNTIOC SF Av
VEINTICINCO MIL VI INTIOCHO si Y 3
xC
DS
ERAS
Por la presente, nosotros  -..--- (Entidad del sistema
financiero)--.--- nos constituimos en fiadores solidarios de
Atlantic Richfield Peru, nc -» Sucursal del Perú y

Occidental Exploradora del Peru, Ltd., Sucursal del Perú
en adelante llamadas el Contratista, ante PERUPETRO S.A.,
en adelante llamada PERUPETRO, por el “importe de Dos
Millones y 00/100 Dólares (US$ 2000,000.00) a fin de
garantizar el fiel cumplimiento de las obligaciones del
Contratista bajo el programa mínimo de trabajo, del sétimo
período, contenidas en el subacápite 4.6.7 de la cláusula
cuarta del Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 64, suscrito por el
Contratista con PERUPETRO (en adelante llamado Contrato).==
La obligación que asume (Entidad del sistema
financiero) -.----- bajo la presente fianza se limita a
pagar a PERUPETRO la suma de Dos Millones y 00/100 Dólares
(US$ 2000,000.00) requerida en su solicitud de pago. =====

d. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización
automática, pagadera Aa la presentación dentro del
plazo de vigencia de la misma, de una carta notarial
dirigida por PERUPETRO a ---- (Entidad del sistema
financiero)..-.- solicitando el pago de Dos Millones y
00/100 Dólares (US$ 2*000,000.00), declarando que el
Contratista no ha cumplido con todo o parte de las
obligaciones del referido programa mínimo de trabajo
y acompañando a dicha carta, como único recaudo y
justificación, una copia certificada notarialmente de
la carta notarial dirigida por PERUPETRO al
Contratista notificándole Bu intención de hacer
efectiva la fianza; dicha carta notarial de PERUPETRO
al Contratista deberá haber sido entregada a éste por
lo menos treinta (80) Días calendario antes de la
fecha en que PERUPETRO presente la solicitud de pago

a -...(Entidad del sistema financiero).-..-. ==========
A —

"a,

1546279
VEINTICINCO MIL VEINTINUEVE

S Pot La presente fianza expirará el ...-- , A menos que con

ES anterioridad a esa fecha (Entidad del sistema
financiero)-.-.- reciba una carta de PERUPETRO
liberando a -.. (Entidad del sistema financiero).--

y al Contratista de toda responsabilidad bajo la
presente fianza, en cuyo caso la presente fianza será
cancelada en la fecha de la mencionada carta de
PERUPETRO.

3. Toda demora por nuestra parte para honrar la presente

fianza a favor de ustedes, devengará un interés
equivalente a la Tasa Activa en Moneda Extranjera
(TAMEX) de las Instituciones del sistema financiero,
que publica la Superintendencia de Banca y Seguros,
aplicable durante el período de retraso O la tasa que
la sustituya. Los intereses serán calculados a partir
de la fecha de la carta notarial dirigida por

PERUPETRO a la -..(Entidad del sistema financiero)..=

Después de la fecha de expiración o de la cancelación
la fianza, PERUPETRO devolverá la fianza a
(Entidad del sistema financiero).-..--- a

salvo que se

partir de la fecha de la expiración o cancelación no se
podrá presentar reclamo alguno por la presente fianza y
2... (Entidad del sistema financiero)..-.--- y el Contratista

quedarán liberados de toda responsabilidad u obligación

respecto a la presente fianza.

(Entidad del sistema financiero)”
3.32 Agregar el anexo “D-1", el cual quedará redactado de la

siguiente manera: ==

"ANEXO “D-1"”
GARANTIA CORPORATIVA

Señores ===

516280

VEINTICINCO MIL TKEINTA

PERUPETRO S.A. ===
Av. Luis Aldana No. 320

Por el presente documento, Atlantic Richfield Company, de
conformidad con el acápite 3.10 del Contrato de Licencia
para la Exploración y Explotación de Hidrocarburos en el
Lote 64 ("Contrato"), suscrito por PERUPETRO S.Bo
("PERUPETRO”) con Atlantic Richfield Peru, Inc., Sucursal
del Perú y Occidental Exploradora del Peru, Ltd., Sucursal
del Perú ("Contratista"), garantiza solidariamente ante
PERUPETRO el cumplimiento por Atlantic Richfield Peru,
Inc., Sucursal del Perú, de todas las obligaciones que ésta
asuma en el programa mínimo de trabajo descrito en el
acápite 4.8 del Contrato, así como la ejecución por
Atlantic Richfield Peru, Inc., Sucursal del Perú, de cada
uno de los programas anuales de Explotación, tal como
puedan ser reajustados 0 cambiados, que el Contratista
presente a PERUPETRO en cumplimiento del acápite 5.3 del

Contrato. ==

Esta garantía subsistirá mientras sean exigibles las
obligaciones de Atlantic Richfield Peru, Inc., Sucursal del
Perú derivadas del Contrato. Para los efectos de esta
garantía, Atlantic Richfield Company se somete a las leyes
de la República del Perú y renuncia expresamente a toda
reclamación diplomática y se somete al procedimiento

arbitral para solución de controversias establecido en la

cláusula vigésima primera del Contrato.
Si Atlantic Richfield Peru, Inc., Sucursal del Perú hubiere
iniciado procedimientos judiciales, de conciliación 0
arbitrales establecidos en el Contrato con el propósito de
resolver controversias relacionadas a o en cumplimiento de
cualquier obligación relacionada al Contrato, y mientras se
encuentre pendiente la resolución final del procedimiento

judicial, de conciliación o arbitral, y exclusivamente con
sw 1546281

3.33

VEINTICINCO MIL TREINTIUNO

LS
relación a la obligación que es el objeto específico de

dicho procedimiento, se suspenderá la obligación de pago de:
Atlantic Richfield Company en favor de PERUPETRO en virtud
de esta garantía.

Atentamente, =====

Agregar el anexo "D-2", el cual quedará redactado de la

siguiente manera: =

"ANEXO "D-2"
GARANTIA CORPORATIVA

Señores
PERUPETRO S.A.

1 presente documento, Occidental Petroleum Corporation

Exploración y Explotación de Hidrocarburos en el
("Contrato"), suscrito por  PERUPETRO S.A.

con Atlantic Richfield Peru, Inc., Sucursal
del Perú y Occidental Exploradora del Peru, Ltd., Sucursal
del Perú ("Contratista"), garantiza solidariamente ante
PERUPETRO el cumplimiento por Occidental Exploradora del
Peru, Ltd., Sucursal del Perú, de todas las obligaciones
que ésta asuma en el programa mínimo de trabajo descrito en
el acápite 4.6 del Contrato, así como la ejecución por
Occidental Exploradora del Peru, Ltd., Sucursal del Perú,
de cada uno de los programas anuales de Explotación, tal
como puedan ser reajustados o cambiados, que el Contratista

presente a PERUPETRO en cumplimiento del acápite 5.3 del

Contrato.
Esta garantía subsistirá mientras reean exigibles las

obligaciones de Occidental Exploradora del Peru, Ltd.,
282

3.34

VEINTICINCO MIL TREINTIDOS

Sucursal del Perú derivadas del Contrato. Para los efectos
de esta garantía, Occidental Petroleum Corporation 588e'
somete a las leyes de la República del Perú, renuncia
expresamente a toda reclamación diplomática y se somete al
procedimiento arbitral para solución de controversias
establecido en la cláusula vigésima primera del Contrato.==

Si Occidental Exploradora del Peru, Ltd., Sucursal del Perú
hubiere iniciado procedimientos judiciales, de conciliación
o arbitrales establecidos en el Contrato con el propósito
de resolver controversias relacionadas a o en cumplimiento
de cualquier obligación relacionada al Contrato, y mientras
se encuentre pendiente la resolución final del
procedimiento judicial, de conciliación o arbitral, y
exclusivamente con relación a la obligación que es el
objeto específico de dicho procedimiento, se suspenderá la
obligación de pago de Occidental Petroleum Corporation en

favor de PERUPETRO en virtud de esta garantía.

(Funcionario Autorizado)"
Agregar el anexo "F", el cual quedará redactado de la

siguiente manera:

“ANEXO "F”
PROCEDIMIENTO CONTABLE PARA EL RECONOCIMIENTO DEL
COMPROMISO DE INVERSION EN EXPLORACION

LOTE 64

Lo DISPOSICIONES GENERALES ==
1.1 Propósito

La finalidad del presente Anexo es establecer

normas y procedimientos de contabilidad que
permitan determinar las inversiones, gastos y
costos en Exploración que efectúe el Contratista
en el Lote 84, que correspondan a OCCIDENTAL,
para los efectos de reducir el compromiso de

inversión en Exploración de Occidental Petroleum

in 1546283
VEINTICINCO MIT. TREINTITRES

Corporation of Peru ("OPCP") descrito en el
Acuerdo de Bases de fecha 28 de diciembre de

1985, y que ha sido asumido por Occidental
Peruana, Inc., Sucursal del Perú ("OPI") como
consecuencia de haber absorbido por fusión a
Occidental Petroleum Corporation of Peru,
Sucursal del Perú, el 1 de febrero de 1995, de
conformidad con lo estipulado en la cláusula
adicional del Contrato. =
| Nada de lo establecido en este Anexo afectará

las demás estipulaciones del Contrato o será de
) aplicación a cualquier otra empresa que conforme
$ el Contratista, distinta de OCCIDENTAL o sus
Afiliadas, ni afectará los derechos u

obligaciones contractuales de dichas empresas. "=
1.2 Definiciones

Las definiciones acordadas por las Partes en la
cláusula primera del Contrato que se emplean en
el presente Anexo tienen el mismo significado

que se les otorga en el Contrato, excepto por el

término Exploración que tendrá el siguiente

Ricardo/Fernarndini Barreda

Xaignificado: ====

Nel planeamiento, ejecución y evaluación de todo

tipo de estudios geológicos, geofísicos,
geoquímicos y otros, así como la perforación de
Pozos Exploratorios y estratigráficos y
actividades conexas necesarias para el

descubrimiento de Hidrocarburos, incluyendo la
perforación de Pozos Confirmatorios para la
evaluación de los Reservorios descubiertos. ====
La perforación de Pozos Exploratorios incluye,
sin limitación alguna, los pozos perforados en
formaciones que no hayan sido previamente
investigadas en la estructura en la que se

perfore el pozo y en las trampas estructurales o
OA
VEINTICINCO MIL. TREINTICUATRO E A

1.4

LED y
Sy

estratigráficas que se encuentren geológicamente

separadas de la parte de la misma estructura

previamente investigada.

Los Pozos Confirmatorios para cada
descubrimiento pueden ser tres, y serán
considerados como trabajos de Exploración. si

el Contratista no pudiera determinar con el pozo
descubridor y con los tres primeros Pozos
Confirmatorios que el descubrimiento es
comercial y llevara a cabo perforación
confirmatoría adicional para el descubrimiento,
ésta será considerada como trabajo de

Exploración si PERUPETRO así lo aprobara.' =

Registros Contables ====
(a) OCCIDENTAL mantendrá registros contables de
conformidad con las normas legales
vigentes, con las prácticas contables
establecidas y aceptadas en el Perú y en la
industria petrolera internacional, y con lo
dispuesto en el presente Anexo "F". =======
(b) Todos los gastos correspondientes a las
transacciones de OCCIDENTAL serán cargados
siguiendo el método de lo devengado. ======
(ce) OCCIDENTAL presentará mensualmente a
PERUPETRO un Estado de Inversiones, Gastos
y Costos de Exploración que refleje todos
los cargos y créditos relacionados con las
actividades de Exploración del Contrato.
Asimismo, OCCIDENTAL presentará anualmente
a PERUPETRO dicho Estado de Inversiones,
Gastos y Costos de Exploración, por el Año

calendario. ========:::otoooooo=======

Auditorías y Ajustes
Los Estados Anuales de Inversiones, Gastos y

Costos de Exploración presentados por OCCIDENTAL
w 1546285
VEINTICINCO MIT, TREINTICINCO

Y >
$ SS
) E podrán ser auditados en los plazos y conforme al
procedimiento descrito a continuación y  5sBe'

considerarán aceptados “si PERUPETRO no los
objetara en el plazo máximo de veinticuatro (24)
Meses, de acuerdo al mencionado procedimiento, a
partir de la fecha de presentación de dichos
Estados Anuales en el que las transacciones
materia de los mismos ocurrieron. Ello sin
perjuicio de las revisiones preliminares sobre
los estados mensuales a que se refiere el
literal (c) del Punto 1.3 que antecede, y con
sujeción a lo establecido en el acápite 18.3 del

Contrato. =
(a) PERUPETRO notificará a OCCIDENTAL con
treinta (30) Días de anticipación la fecha
en que se iniciará la auditoría
correspondiente a los Estados Anuales de
Inversiones, Gastos y Costos de Exploración
del Contrato. En cualquier caso la
auditoría se iniciará en un plazo máximo de

siete (7) Meses contados a partir de la

fecha de presentación de los Estados
Anuales en los que las transacciones

materia del Estado de Inversiones, Gastos y

Costos de Exploración ocurrieron. =
PERUPETRO tendrá cinco (5) Meses para
efectuar el trabajo de campo de la

auditoría desde la fecha en que ésta se

inicie. =
Los resultados de la auditoría y las
observaciones que se formulen deberán ser
comunicados a OCCIDENTAL en un plazo que en
ningún caso excederá de tres (3) Meses

desde el vencimiento del plazo para

efectuar el trabajo de campo de la

286
VEINTICINCO MIL, TREINTISEIS

auditoría en cuestión. Este informe deberá
contener una relación detallada de las
observaciones sobre las inversiones, gastos
y costos no reconocidos, si fuera el caso,
indicando en cada caso las razones por las
cuales la inversión, gasto o costo es
observado y cómo infringe los términos del
Contrato. Si el informe no es remitido
dentro del plazo establecido, se darán como
válidas las inversiones, gastos y costos
efectuados por OCCIDENTAL durante el
período auditado, para efectos de reducir
el compromiso de inversión en Exploración
de OPI. ==

Las inversiones, gastos y costos no

observados en dicho informe u observados
sin sujeción a lo prescrito en este punto,
se tendrán por aceptados por PERUPETRO y
reducirán el compromiso de inversión en
Exploración de OPI. =
OCCIDENTAL deberá responder las
observaciones que hubieren sido formuladas
por PERUPETRO en el referido informe dentro
de los tres (3) Meses siguientes a la

recepción del mismo. En caso de no hacerlo
en el plazo indicado, se darán como válidas
las objeciones incluídas en el informe de
PERUPETRO. = = =
PERUPETRO tendrá derecho a efectuar una

investigación más profunda sobre las
inversiones, gastos y costos observados si,
por la respuesta de OCCIDENTAL, lo
considera necesario. Dicha investigación
adicional, de ser requerida, deberá ser

completada dentro de los dos (2) Meses

a 3

le 1546287 e,
VEINTICINCO MIL TREINTISIETE

2 AA
D Ss PE

Fl siguientes a la recepción de la respuest
de OCCIDENTAL.
x (b) Los plazos establecidos en el literal (a)

que antecede no estarán sujetos a prórroga
alguna, salvo acuerdo expreso entre
PERUPETRO y OCCIDENTAL. =======
En caso que PERUPETRO u OCCIDENTAL no

cumplan con los plazos antes referidos, se

tendrán por aceptadas las observaciones

formuladas y, en su caso, vencidos los

términos para formularlas.
(e) Las auditorías que se efectúen de
conformidad con el presente Anexo “E”

tendrán por finalidad verificar sl los

eda

cargos incluidos por OCCIDENTAL en cada
Estado de Inversiones, Gastos y Costos de
Exploración, fueron efectuados, si los
ib mismos corresponden a actividades de
3 Exploración, y, si su registro se ha
N efectuado de conformidad con lo estipulado
en el presente Anexo "FE". =================

(d) Las auditorías se efectuarán en estricta
sujeción a lo dispuesto en el acápite 18.3

del Contrato.

(e) Todos los ajustes resultantes de una
auditoría acordada entre OCCIDENTAL y
PERUPETRO deberán ser  rectificados de
inmediato por OCCIDENTAL en los registros

contables y notificados a PERUPETRO. =
(£) Tanto OCCIDENTAL como PERUPETRO realizarán
sus mejores esfuerzos para solucionar todas
las objeciones resultantes de la auditoría.
Sin embargo, si algún reclamo no pudiera
ser resuelto entre PERUPETRO y OCCIDENTAL,

las discrepancias resultantes de las
9288

VEINTICINCO MIL TREINTIOCHO

auditorías que no hayan sido resueltas
serán puestas a consideración de los:
gerentes generales de PERUPETRO y
OCCIDENTAL . En caso que los gerentes
generales no resuelvan las discrepancias
entre PERUPETRO y OCCIDENTAL en un plazo
que no excederá en ningún caso de dos (2)

Meses, éstas serán inmediatamente sometidas

a auditores externos.
Los auditores externos notificarán a
PERUPETRO y OCCIDENTAL sí el reclamo o la
objeción se justifica según los principios
contables generalmente aceptados y los
términos del Contrato y del presente
Procedimiento Contable. PERUPETRO y
OCCIDENTAL acuerdan que la decisión de los
auditores externos será obligatoria y
definitiva.
Para efectos de lo establecido en el
presente literal (f£) OCCIDENTAL propondrá

la firma de auditores externos, cuya

aprobación no será irrazonablemente
denegada por PERUPETRO. =======
(8) Toda la información obtenida por PERUPETRO

en virtud de lo dispuesto en este Punto

1.4, será tratada confidencialmente por

Todas las inversiones, gastos y costos operativos
incurridos por el Contratista que correspondan a
OCCIDENTAL serán reconocidos para efectos de reducir
el compromiso de inversión en Exploración de OPI sólo
sl están relacionados con las actividades de
Exploración y siempre que se encuentren debidamente

sustentados con la factura y el documento que el
w 1546289
j VEINTICINCO MTI, TREINTINUEVE
IA
)A e
14 Contratista utilice para evidenciar la recepción del
A bien y/o la prestación de los servicios y de acuerdo
con el presente Procedimiento Contable. =============
Sin perjuicio de lo anterior, las inversiones, gastos
y costos descritos a continuación serán reconocidos
para efectos de reducir el compromiso de inversión de
OPI, con las limitaciones que se indican en cada
2.1 Pagos al Estado
Todos los honorarios, alquileres, tributos,
derechos, tarifas, acotaciones, tarifas de
renovación y extensión, y cualesquier otros
3 pagos al Estado, Sector Público Nacional,
E Gobiernos Regionales y locales, Organismos

Descentralizados de cualquier tipo o naturaleza

incurridos por el Contratista, con excepción del

impuesto a la renta.

Costos del Personal ==
(a) Los sueldos y salarios de los trabajadores
del Contratista y de sus Afiliadas que

trabajen directamente en las actividades de
Exploración del Contrato incluyendo los
sueldos y salarios pagados a los
trabajadores asignados directamente en
forma ¡permanente y/o temporal a dichas
actividades, En este sentido, el
Contratista tendrá derecho a Cargar
mensualmente los costos de todo el personal
de los departamentos de Geología,
Geofísica, Ingeniería, Perforación,
Logística, Medio Ambiente, Construcción y
Transporte directamente involucrado en las
actividades de Exploración del Contrato.
Sin perjuicio de lo anterior, durante la

fase de exploración el Contratista tendrá

15290

VEINTICINCO MIL CUARENTA

(b)

derecho a cargar mensualmente los costos de
todo su personal, sin distinción en razón
del departamento para el cual trabaje.
Estos costos, ¿junto con los costos no
laborales asociados, serán cargados de
conformidad con las prácticas usuales de
contabilidad del Contratista y/o de las
referidas Afiliadas (ver Apéndice I para

una descripción general). =
OCCIDENTAL presentará junto con los Estados
de Inversiones, Gastos y Costos de
Exploración mensuales, una relación del
personal a que se refiere el párrafo
anterior que trabajó en las actividades de
Exploración durante el período del reporte

mensual, indicando el título de su posición

y las horas cargadas. ==

Posteriormente, sl como resultado de las
actividades de Exploración es necesario
añadir los cargos correspondientes a otros
departamentos adicionales a los mencionados
en el primer párrafo, ello se acordará por
escrito con PERUPETRO. =

Los costos de feriados, vacaciones,

enfermedad y beneficios por invalidez y
otras prestaciones usuales del Contratista
aplicables a los sueldos y salarios en
virtud del literal (a) precedente, podrán
ser cargados "cuando y como sean pagados" oO
mediante la aplicación de un porcentaje
sobre el monto de los sueldos y salarios
que pueden ser cargados en virtud del
literal (a) que antecede. Si se utiliza la

aplicación de un porcentaje, la tasa se

l .w» 1546291

UY

VEINTICINCO MIL CUARENTIUNO

basará en la experiencia de costos del

Contratista. =
(a) Los gastos o aportes efectuados de
conformidad con las acotaciones impuestas
por la autoridad gubernamental aplicables a
los costos laborales del Contratista tal

como se estipula en los literales (a) y (b)

precedentes.
(d) La inversión directa incluirá, sin
limitarse a ello, el costo relacionado al
personal de los departamentos técnicos y/u
operativos a que se refiere el primer

párrafo del literal (a) que antecede.

2.3 Transporte y Reubicación del Personal =

E]
As]
o
5
pa]

Los gastos de viaje por reubicación del personal

y sus familiares, así como los gastos de
transporte de efectos personales y menaje de

casa, siempre y cuando sean razonables y de

ropiedad de dicho personal.
Slo se reconocerán los gastos de viaje de los
leados del Contratista requerido para las

actividades de Exploración del Contrato, y de

Ricardo Ferna

los empleados de una Afiliada asignados en forma

permanente o temporal a dichas actividades de

Exploración.
2.4 Materiales
Los materiales, equipos y suministros adquiridos
o utilizados por el Contratista, así como
aquéllos adquiridos o utilizados por terceros O
Afiliadas, para ser utilizados en las

_ actividades de Exploración del Contrato. =======

2.5 Transporte
Los costos de transporte del personal, distintos
a los descritos en el Punto 2.3 de esta Cláusula

2 así como los costos de transporte de

3292

VEINTICINCO MIL CUARENTIDOS

materiales y suministros para las actividades de

Exploración, con las siguientes limitaciones: ==

(a)

(b)

(c)

2.6 Servicios ==

(b)

Sobre los bienes transportados por una
unidad de transporte de propiedad exclusiva
de cualesquier Afiliadas del Contratista, a
tasas diseñadas para cubrir costos reales,
sin exceder los costos entonces vigentes,
si el transporte fuese realizado por una

compañía de transporte de propiedad de un

tercero. = ===
Si los materiales son transportados del
almacén del vendedor o del almacén de una
Afiliada del Contratista al Area de
Contrato, no se efectuará ningún cargo por
una distancia que sea mayor a la distancia
desde el punto usual de suministro en donde
dicho material está disponible, salvo
mediante un acuerdo especial con PERUPETRO.
Se efectuará un cargo por la remoción de
material excedente, al depósito de
servicios o almacén del Contratista,
siempre y cuando el Contratista haya
efectuado previamente todos los esfuerzos

que sean razonables para disponer de dichos

materiales. ==

Servicios de terceros:
El costo de servicios contratados y
servicios públicos obtenidos de terceros,
utilizados en las actividades de

Exploración del Contrato. =

El costo de servicios técnicos y
profesionales suministrados por las
Afiliadas del exterior del Contratista que

corresponde a sueldos, salarios y cargas de
vw 1546293

>
5

VEINTICINCO MIL CUARENTITRES

planilla, ¿junto con los gastos generales
asociados, serán reconocidos por un monto
equivalente al uno y medio por ciento
(1.5%) del total de la inversión directa.
Los cargos cubrirán los siguientes tipos de
servicios: Ingeniería, Geología, Geofísica,
Proyectos, Contabilidad,Finanzas, Tesorería,
Impuestos, Legal, Relaciones Humanas,
Administración, Gerencia Ejecutiva,

Procesamiento de Datos y Compras, de las

referidas Afiliadas del exterior. ====
(e) Uso de equipos e instalaciones de Afiliadas

del Contratista: =
El uso de los equipos e instalaciones de
propiedad exclusiva de una Afiliada del
Contratista y los servicios que éstos
brindan, según se estipula en el Punto 3.3
de la Cláusula 3, =
Pérdidas y Daños a la Propiedad y a los Equipos

Todos los costos y gastos incurridos para

reponer o reparar pérdidas o daños resultantes
de incendio, inundación, tormenta, robo,
accidente o cualquier otra causa de caso
fortuito o fuerza mayor que esté fuera del
control del Contratista, o que no sea imputable
a 6l y siempre que dichas pérdidas o daños se
relacionen a las actividades de Exploración.
OCCIDENTAL entregará a PERUPETRO una
notificación escrita de los daños o pérdidas
significativos sufridos tan pronto como Bea

posible después que OCCIDENTAL haya recibido el

informe sobre los mismos.

Gastos Legales
(a) Todos los costos y gastos de litigio, o

servicios legales, incluyendo honorarios de

VEINTICINCO MIL CUARENTICUATRO Eb e

(b)

2.9 Seguros y Reclamos ==

(a)

(b)

abogados, los gastos y pagos, incluidos
indemnizaciones, resultantes de mandato
judicial en razón de las actividades de
Exploración del Contrato, y los gastos
reales en que incurra el Contratista para
obtener evidencia para interponer o para la
defensa de cualquier acción o reclamo de
cualquier naturaleza en que sea parte el
Contratista con relación a las actividades
de Exploración del Contrato, salvo aquéllos
que deriven de la negligencia debidamente
comprobada o actos dolosos del Contratista.
Las acciones (o) reclamos podrán ser
manejados por el personal legal del
Contratista y/o sus asesores externos y un
cargo proporcional a los costos de
proporcionar y suministrar dichos servicios

prestados podrá efectuarse contra las

actividades de Exploración.

Las primas pagadas por seguros tomados con
relación a bienes adquiridos para la
Exploración y/o a las actividades de
Exploración del Contrato, junto con todos
los gastos incurridos y pagados en la
transacción dé todas y cualesquier
pérdidas, reclamos, daños y perjuicios,
sentencias y otros gastos, no recuperados
del asegurador, sólo si éstos no se han
derivado de causa atribuible a negligencia
debidamente comprobada del Contratista. ===
Si ningún seguro ha sido tomado, los costos
reales incurridos y pagados por el
Contratista en la transacción de todas y

cualesquier pérdidas, reclamos, daños y
T

iw 1546295

¡ Barreda
a

Ricardo Fernandin;
Notaril

VEINTICINCO MIL CUARENTICINCO

perjuicios, sentencias y otros

serán cargados a los libros
contabilidad, salvo que hayan sido

ocasionados por negligencia debidamente

comprobada o dolo del Contratista. =

(c) Todas las indemnizaciones que surjan de

reclamos de seguros efectuados por el
Contratista contra los aseguradores con
respecto a los seguros tomados en beneficio

de las actividades de Exploración del

Contrato, serán acreditadas en los libros

de contabilidad en el Mes en que son

recibidas.

2.10 Oficinas Administrativas y del Area de Contrato=

Los salarios y gastos de los empleados
administrativos y otros empleados del
Contratista y/o de sus Afiliadas que Be
encuentren en el Perú trabajando en las

Operaciones, cuyo tiempo no esté directamente

asignado a las actividades de Exploración del

Contrato, así como el costo de mantener y operar

las oficinas de Exploración y otras oficinas

necesarias (incluyendo viviendas para dichos

empleados, de ser requeridas) utilizadas para la

ejecución de dichas Operaciones. Dichos cargos

serán reconocidos por un monto equivalente al

diez por ciento (10%) del total de la inversión

directa. =
Costos de Operación de Almacén ===
En el caso que se requiera de instalaciones de

almacén para llevar a cabo las actividades de

Exploración del Contrato, se cargarán todos los
costos requeridos para establecer y mantener el

almacén, y todos los costos incurridos en el

manejo de materiales que entren y salgan del
VEINTICINCO MIL CUARENTISEIS

almacén para ser utilizados en

actividades. Los costos correspondientes a

instalaciones de almacén para servir al Area de

Contrato y a otros lotes serán prorrateados

equitativamente.
2.12 Otros Gastos =
Otros gastos directamente relacionados
actividades de Exploración del Contrato.
2.13 Créditos =

Además de los créditos efectuados de conformidad

con el Punto 2.9(c) de la presente Cláusula 2,

el producto neto al momento de ser recibido, por

los siguientes conceptos, será acreditado en los

libros de contabilidad:

(a)

(b)

(a)

Ingresos recibidos por el uso de bienes de

propiedad del Contratista, adquiridos para

la Exploración del Contrato; =
Alquileres, devoluciones y otros créditos e
ingresos recibidos por el Contratista
aplicables a cualquier cargo que haya sido

efectuado con relación a las actividades de

Exploración del Contrato; ==
Ingresos obtenidos por el Contratista por
la venta y/o transferencia de bienes de Bu

propiedad, que fueron adquiridos para la

Exploración del Contrato. ==

En todo caso, estos créditos e ingresos, así

como

los referidos en el Punto 2.9(c) de la

presente Cláusula 2, deberán incluirse en el

Estado de Inversiones, Gastos y Costos de

Exploración del Mes en el que se recibió dicho

crédito o ingreso. =
2.14 Cargos No Permitidos

(a)

Intereses sobre préstamos, incluyendo los

intereses sobre créditos de proveedores.===

Ñ 1546297

VEINTICINCO MIL CUARENTISIETE 3

(b)

(c)

(d)

(e)

(£)

(8)

ES
Depreciación y/o amortización de activos

cuando el costo de dichos activos haya sido'

cargado directamente como inversión en

Exploración.
Los costos de la toma de inventarios en
caso de efectuarse alguna cesión de

derechos del Contratista en virtud del

Contrato.

Montos que se paguen como consecuencia del

incumplimiento de obligaciones del
Contrato. Sin embargo, serán reconocidos
como gastos deducibles las multas,

sanciones y/o indemnizaciones impuestas por
las autoridades o debidas a terceros que se
deriven de un hecho ¿imprevisible y/u
operativamente inevitable, siempre que el
mismo afecte las operaciones de Exploración
del Contrato. Asimismo, serán reconocidos
como gastos deducibles el importe de las
fianzas bancarias a que se refiere el
acápite 3.9 del Contrato que sean
ejecutadas por PERUPETRC. ===

Multas, recargos y reajustes derivados del

incumplimiento en el pago oportuno de los
impuestos o gravámenes vigentes en el país.

Impuesto a la Renta aplicable al

Contratista. ================
Otros costos y gastos de mantenimiento de
cualquier garantía y/o fianza bancaria que
se tenga que extender en virtud del
Contrato, distintas a las especificadas en
los Anexos C-1 a C-8 del Contrato y a las

que se tengan que extender por mandato de

la ley.
. 6298
] VEINTICINCO MIL. CUARENTIOCHO

(ha) Los derechos de importación y en general
cualquier tributo que grave las
importaciones de bienes del Contratista no

necesarios para la Exploración. ===

(1) Otros gastos no vinculados con la
Exploración del Contrato. =

3. BASES PARA CARGAR MATERIALES Y EQUIPOS
3.1 Compras ==

Los materiales y equipos adquiridos o utilizados
en las actividades de Exploración del Contrato,
comprados directamente por el Contratista o a
través de una Afiliada, serán cargados al precio
efectivamente pagado, luego de deducir todos los
descuentos recibidos por el Contratista o su
Afiliada. Dicho precio incluirá lo siguiente:
costos de adquisición de terceros, CargoB por
inspección y despacho, honorarios de agente de
exportación y agentes de aduana, gastos de
transporte, cargos por Seguros, tarifas de carga
y descarga, derechos de importación y en general
cualquier tributo que grave las importaciones, y

otros gastos que sean necesarios para la

adquisición de materiales y equipos.

Los materiales y equipos a que se refiere el

párrafo anterior que se utilicen en actividades

distintas a la Exploración serán acreditados en

el Estado de Inversiones, Gastos y Costos de
Exploración, a los valores que resulten de

aplicar lo dispuesto en el Punto 3.2 siguiente.=

3.2 Materiales Suministrados por Afiliadas del
Contratista ==

Los materiales y equipos adquiridos de una Afiliada

para las actividades de Exploración del Contrato

serán valorizados bajo las siguientes condiciones: ==
.w 1546299 LN

VEINTICINCO MIL CUARENTINUEVE SÍ E a
EN 1?
) E (a) Como condición  "A” serán considerados los
5
ZN materiales y equipos nuevos, y se valorizarán
55%
34 al costo de adquisición del bien.

(b) Como condición "B" serán considerados aquellos
equipos y materiales que no siendo nuevos están
en condición de ser utilizados sin
reacondicionamiento alguno, y se valorizarán al

setentícinco por ciento (75%) del precio actual

de los equipos y materiales nuevos.
(a) Como condición "C” serán considerados aquellos
equipos y materiales que pueden ser utilizados
para su función original después de un
reacondicionamiento adecuado y se valorizarán al

cincuenta por ciento (50%) del precio de los

equipos y materiales nuevos.

Equipos o Instalaciones de Propiedad de una Afiliada
del Contratista o Bajo Alquiler de la Misma =========

or los servicios prestados por equipos o
talaciones de propiedad de una Afiliada del

Contratista o bajo alquiler de la misma, el costo se

cargará según tarifas proporcionales al costo de la

propi dad y/u operación. =
4. INVENTARIOS
4.1 OCCIDENTAL se obliga a que se mantenga un

registro de todas las propiedades muebles e
inmuebles utilizadas en las actividades de
Exploración, de conformidad con las prácticas de
contabilidad aceptadas en el país y las

aplicadas en la industria petrolera

internacional.
4.2 Los inventarios de las propiedades a que Be
refiere el Punto 4.1 precedente, se efectuarán
de acuerdo a lo estipulado en el acápite 18.4
del Contrato. ==

« 6300

S
VEINTICINOO MIL CINCUENTA El

4.3 OCCIDENTAL efectuará una conciliación

inventarios y confeccionará una lista

excedentes y déficits en base al inventario
físico.
4.4 Los ajustes en los inventarios serán efectuados

por OCCIDENTAL en los libros de contabilidad,

indicando los excedentes y déficits.
OCCIDENTAL proporcionará a PERUPETRO copia de
los inventarios dentro de los tres (3) Meses
siguientes a la toma de los mismos, así como la
información detallada de las conciliaciones y
ajustes a que se refieren los Puntos 4.3 y 4.4
de la presente Cláusula 4. ====
REVISION DEL PROCEDIMIENTO CONTABLE =
Las disposiciones del presente Procedimiento Contable
podrán modificarse por acuerdo entre PERUPETRO y

OCCIDENTAL. Cualquiera de ellas podrá solicitar que
se revisen las posibles modificaciones. Todas las
modificaciones propuestas se efectuarán por escrito,
y PERUPETRO y OCCIDENTAL las negociará de buena fe.
Si se llegara a un acuerdo, se preparará un
instrumento de modificación que indicará la fecha
efectiva de dicha modificación, el cual será suscrito
por PERUPETRO y OCCIDENTAL. =
Asimismo, PERUPETRO y OCCIDENTAL acordarán de buena
fe, la modificación del Procedimiento Contable,

cuando de su aplicación se deriven Bbituaciones que

afecten inequitativamente a una de ellas. ===========

APENDICE 1

(Apéndice del Procedimiento Contable para el Reconocimiento del

Compromiso de

Inversión en Exploración)

Descripción General de un Sistema de Asignación de Oficinas en

el Perú (Cláusula 2, Punto 2.2) =

SS
fr
== conformidad con el anexo '"D”

VEINTICINCO MIL CINCUENTIUNO

Los costos de oficinas en el Perú del Contratista y de sus
Afiliadas, son asignados de la siguiente manera: =
1) En Base a Hojas de Tiempo =
Los costos laborales totales de los centros de costos en
que las hojas de tiempo de los empleados son cargadas a
proyectos y a AFE"s, multiplicando el costo real del
empleado por hora, por el número de horas trabajadas. Los
costos no laborales son asignados al mismo proyecto y a los
AFE"s en proporción a las horas trabajadas.
2) Sobre una Base Distinta ==
Los centros de costos que no tienen hojas de tiempo asignan

sus costos en base a los métodos que representan los tipos

de actividad del centro de costos, tales como: horas de
= vuelo, materiales o peso transportado. Algunos ejemplos de
3 centros de costos que utilizan este tipo de asignación son:

viación, almacén de campo y transporte terrestre.

fecha de suscripción de la Escritura Pública que
el presente documento, Atlantic Richfield Company
y Occidental Petroleum Corporation, deberán haber cumplido
entregar a  PERUPETRO las garantías corporativas
correspondientes, por las cuales asumen la responsabilidad
solidaria por el cumplimiento de las obligaciones derivadas
del CONTRATO, en los términos de los anexos "D-1" y "D-2"
que sean exigibles a Atlantic Richfield Peru, Inc.,

Sucursal del Perú y Occidental Exploradora del Peru, Ltd.

Sucursal del Perú, respectivamente.
La garantía corporativa a ser entregada por Atlantic
Richfield Company, sustituye a la otorgada por dicha

empresa en la Fecha de Suscripción del Contrato, de

4.2 De igual manera, a la fecha de suscripción de la Escritura
Pública que origine el presente documento, el Contratista

deberá cumplir con sustituir la fianza bancaria
5302

VEINTICINCO MIL CINCUENTIDOS

correspondiente, de manera

conformación del Contratista.
Agregue usted señor Notario, lo que fuere de Ley, en especial
los documentos que se indican y sírvase cursar los partes

correspondientes al Registro Público de Hidrocarburos para Bu

inscripción. =
Lima, 28 de octubre de 1999.
=> FIRMADO POR PERUPETRO S.A. EL SEÑOR MIGUEL HERNAN CELI
RIVE ,
= FIRMADO POR ATLANTIC RICHFIELD PERU, INC. SUCURSAL DEL
PERU EL SEÑOR CARLOS DEL SOLAR SIMPSON
= FIRMADO POR OCCIDENTAL EXPLORADORA DEL PERU,  LTD.,
SUCURSAL DEL PERU LOS SEÑORES ORLANDO PEREIRA SOAREZ,
JORGE AUGUSTO PEREZ TAIMA,
= FIRMADO POR ATLANTIC RICHFIELD COMPANY EL SEÑOR CARLOS DEL
SOLAR SIMPSON ====
= FIRMADO POR OCCIDENTAL PETROLEUM CORPORATION EL SEÑOR

> FIRMADO por OCCIDENTAL PERUANA, INC., SUCURSAL DEL PERU
(OPI) EL SEÑOR RICARDO PORFIRIO SILVA CHUECA y ORLANDO
PEREIRA SOAREZ
ss FIRMADO POR EL BANCO CENTRAL DE RESERVA DEL PERU EL SEÑOR
JAVIER DE LA ROCHA MARIE Y EL SEÑOR CARLOS AUGUSTO BALLON
AVALOS. =
AUTORIZADA LA MINUTA POR EL DOCTOR: LIONEL DERTEANO BERNOS,
ABOGADO INSCRITO EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA
CON EL NUMERO: 3258 ==========
INSERTO NUMERO UN
ENERGIA Y MINAS.
APRUEBAN CESION Y MODIFICACION DEL CONTRATO LICENCIA PARA LA
EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE 64.
DECRETO SUPREMO ==
NO9 049-99—EM.
EL PRESIDENTE DE LA REPUBLICA. =
CONSIDERANDO :

". 1546303

,
%

YUyvO

Notario

VEINTICINCO MIL CINCUENTITRES

Que, es política del Gobierno promover el desarrollo

actividades hidrocarburíferas a fin de garantizar el

abastecimiento de combustibles sobre la base de la

competencia;
Que, por ley N92 26221, Ley Orgánica de Hidrocarburos, se

las actividades de hidrocarburos en el territorio nacional;

Que, mediante Decreto Supremo N2 033-95-EM, de fecha
noviembre de 1995, se aprobó el Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote 84,
ubicado en la provincia de Alto Amazonas del departamento de
Loreto, Región Loreto,- Nor Oriente del Perú, suscrito por
PERUPETRO S.A. y Atlantic Richfield Perú, Inc. Sucursal del

Perú;
Que, el Artículo 120 de la Ley No 26221, Ley Orgánica de
Hidrocarburos, dispone que los Contratos, una vez aprobados y

itos, sólo podrán ser modificados por acuerdo escrito entre

las partes; y, que las modificaciones serán aprobadas por

Decreto upremo refrendado por los Ministros de Economía y

Finanzas de Energía y Minas;
el Antículo 17” de la Ley N” 26221, señala que el

Contratista

o conformen, podrán ceder su posición contractual O

cualquiera de las personas naturales oO jurídicas
que
asociarse con (terceros previa aprobación por Decreto Supremo
refrendado por los Ministros de Economía y Finanzas y de Energía
y Minas; agrega, asimismo, que las cesiones conllevarán el
mantenimiento de las mismas responsabilidades en lo concerniente

a las garantías y obligaciones otorgadas y asumidas en el

contrato por el Contratista;
Que, al amparo de lo establecido en la cláusula décimo sexta del
citado contrato, Atlantic Richfield Perú, Inc. Sucursal del Perú
comunica su intención de ceder parcialmente su participación

contractual a la empresa Occidental Exploradora del Perú, Ltd.

Sucursal del Perú;=
Que, el Directorio de PERUPETRO S.A., por Acuerdo N2 D/093-98 y
No D/031-99 de fechas 12 de noviembre de 1998 y 18 de abril de
416304 ¿oo

VEINTICINCO MIL. CINCUENTICUATRO EÑá Y dE
SS
srl
1999 respectivamente, aprobó el Proyecto de Cesión de

Participación en el Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 64, y la Modificación
del mismo, que establece la inclusión de la cláusula de
compromiso de inversión de Occidental Peruana, Inc., Sucursal

del Perú y del anexo “p", elevándolo al Poder Ejecutivo para Su

consideración y respectiva aprobación;
Que, de acuerdo con lo establecido en los Artículos 632 y 682 de
la Ley N2 286221, Decreto Legislativo No 668, y demás normas

aplicables, es procedente extender las garantías señaladas en

estos dispositivos al nuevo integrante de la Contratista; =
De conformidad con los incisos 8) y 24) del Artículo 1182 de la
Constitución Política del Perú y la Ley No 26221 - Ley Orgánica

de Hidrocarburos;
DECRETA :
Artículo 12.- Apruébase la Cesión y Modificación del Contrato
de Licencia para Exploración y Explotación de Hidrocarburos en
el Lote 64, aprobado por Decreto Supremo N* 033-95-EM, para los
fines a que se refiere la parte considerativa del presente
Decreto Supremo, a celebrarse entre PERUPETRO S.A. y Atlantic
Richfield Perú, Inc. Sucursal del Perú y Occidental Exploradora

del Perú, Ltd., Sucursal del Perú.
Artículo 22 .- Autorízase a PERUPETRO S.A. a suscribir con las
empresas Atlantic Richfield Perú, Inc. Sucursal del Perú y
Occidental Exploradora del Perú, Ltd., Sucursal del Perú; con la
intervención del Banco Central de Reserva del Perú, la Cesión
y Modificación del Contrato de Licencia para la Exploración y

Explotación de Hidrocarburos en el Lote 84, que se aprueba en el

artículo precedente.
Artículo 32.- El presente Decreto Supremo será refrendado por el

Ministro de Economía y Finanzas y por el Ministro de Energía y

Minas. ========
Dado en la Casa de Gobierno,en Lima, a los diecisiete días del

mes de setiembre de mil novecientos noventa y Mueve.

ALBERTO FUJIMORI FUJIMORI.
T

w 1546305
VEINTICINCO MIL CINCUENTICINCO

Presidente Constitucional de la República
VICTOR JOY WAY ROJAS

Presidente del Consejo de Ministros y Ministro de Economía y

Finanzas ==
DANIEL HOKAMA TOKASHIKI ===
Ministro de Energía y Minas

'O_ NUMERO Ss

PERUPETRO S.A..- TRANSCRIPCION
ACUERDO DE DIRECTORIO
APRUEBAN PROYECTO DE CESION DE PARTICIPACION EN EL CONTRATO DE
LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN

EL LOTE 84 === =

a Pongo en su conocimiento que en la Sesión de Directorio N” 21-98
del dia 12 de noviembre de 1998, el Directorio: ================

el Memorándum N* NEC-1020-98 mediante el cual la Gerencia

somete a consideración del Directorio el Proyecto Cesión

pación en el Contrato de Licencia para la Exploración
ión de Hidrocarburos en el Lote 84, con el voto

e los Señores Directores presentes; y, ============

de Licencia para la Exploración y Explotación de Hidrocarburos
en el Lote 84, ubicado en la Selva del Perú, suscrito entre
PERUPETRO S.A. y Atlantic Richfield Peru, Inc., Sucursal del
Perú el 07 de diciembre de 1995. =
Que, el Jefe del Area de Negociación de Contratos, sustenta a
través del Memorándum NOS NEC-1020-98 de fecha 30 de octubre de
1998, el Proyecto de Cesión de Participación en el Contrato de

Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote 84, señalando que, de conformidad con la claúsula décimo
sexta del Contrato la empresa Atlantic Richfield Peru, Inc.,
Sucursal del Perú, ha comunicado a PERUPETRO S.A. su intención
de ceder parcialmente su participación en el Contrato en una

proporción equivalente al cincuenta por ciento (50%) de su
.

16306

)

VEINTICINOO MIL CINCUENTISELS

participación total en el Contrato, a favor de la

Occidental Exploradora del Perú, Ltd., Sucursal del Perú.

Que de conformidad con el Proyecto de Cesión de Participación,
el Contratista quedará conformado de la siguiente manera: ======
Atlantic Richfield Peru, Inc. Sucursal del Perú 50%

Occidental Exploradora del Peru, Ltd., Sucursal del Perú 50%

Que, de conformidad con el Artículo 17? de la Ley N* 26221 - Ley
Orgánica de Hidrocarburos, las Cesiones conllevan el
mantenimiento de las mismas responsabilidades en lo concerniente

a las garantías y obligaciones otorgadas y asumidas en el

Contrato para el Contratista. =
Que, corresponde al Directorio, elevar al Ministerio de Energía
y Minas para el trámite de aprobación por Decreto Supremo y con
su conformidad, los Contratos de Licencia, de Servicios y otros
para la Exploración y Explotación o Explotación de Hidrocarburos
de conformidad con lo establecido en el literal m) del Artículo
38* del Estatuto Social de PERUPETRO S.A.
Con el N* D/093-98 ACORDO: =

q Aprobar el proyecto de Cesión de Participación en el

Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 64, a suscribirse por PERUPETRO
S.A. con Atlantic Richfield Peru, Inc., Sucursal del Perú y
Occidental Exploradora del Peru, Ltd. Sucursal del Perú. ==
4 Encargar a la Administración, remita el Proyecto de Cesión
de Participación a que se refiere el numeral precedente al

Señor Ministro de Energia y Minas, para el trámite de

aprobación por Decreto Supremo.
3. Autorizar al Gerente General, de PERUPETRO S.A. a
suscribir la Cesión de Participación a que se refiere el

numeral 1 del presente Acuerdo, una vez emitido el

correspondiente Decreto Supremo.

4. Exonerar el presente Acuerdo del trámite de lectura y

aprobación de Acta.

Lo que transcribo a usted para conocimiento y demás fines.

San Borja, 13 de noviembre de 1,999.
1546307
VEINTICINCO MIL CINCUENTISIETE

(Fdo.) Sr.Juan Assereto Duharte - Presidente del Directorio -
PERUPETRO S.A.
(Fdo.) Sra.Hilda Guillen de Vizcarra - Secretario General -
PERUPETRO S.A.
Un sello Secretaria General - PERUPETRO S.A.
INSERTO NUMERO TRES. =
PERUPETRO S.A. .- TRANSCRIPCIÓN
ACUERDO DE DIRECTORIO ==
APRUEBAN PROYECTO DE CESION DE PARTICIPACION EN EL CONTRATO DE
LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN
EL LOTE 64 =
Pongo en su conocimiento que en la Sesión de Directorio N* 07-99

$“

del dia 18 de abril de 1999, el Directorio:
Visto el Memorándum N* NEC-339-99 mediante el cual la Gerencia
General somete a consideración del Directorio el Proyecto Cesión

articipación en el Contrato de Licencia para la Exploración

y ExPlotación de Hidrocarburos en el Lote 64, con el voto

aprobatoxio de los Señores Directores presentes; y,

medianke Decreto Supremo N”* 33-95-EM, se aprobó el Contrato
de Dicencia kara la Exploración y Explotación de Hidrocarburos
en eliLote 64, ubicado en la Selva del Perú, suscrito entre
PERUPETRO S.A. y Atlantic Richfield Peru, Inc., Sucursal del
Perú el 07 de diciembre de 1995.
Que, en la Sesión N” 21-98 mediante Acuerdo NOS D/093-98, de

fecha 12 de noviembre de 1998, se aprobó la Cesión de

Participación en el Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 64, luego de lo cual, el

Contratista conformado de la siguiente manera:
Atlantic Richfield Peru, Inc. Sucursal del Perú : 50%
Occidental Exploradora del Peru, Ltd., Sucursal del Perú BOX"
Dicho proyecto fue enviado al Ministerio de Energía y Minas
mediante carta N” GG-NEC-1094-98 con fecha 25 de noviembre de
1998, y el Banco Central de Reserva mediante comunicación No.

GG-NEC-1095-98 de fecha 25 de noviembre de 1998.

; 46308

Y

VEINTICINCO MIL CINCUENTIOCHO

Que, el Gerente (e) del Area de Negociación de Contratos,
sustenta a través del Memorándum N* NEC-339-99 de fecha 12 de
abril de 1999, el Proyecto de Cesión de Participación en el
Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 64, señalando que se requiere insertar
en el Contrato la referencia al compromiso de inversión de

Occidental Peruana, Inc., Sucursal de Perú. ===========

Que, la Administración señala que ha cumplido con incluir en el
Proyecto Contractual, la cláusula concerniente al compromiso de
inversión de Occidental Peruana, Inc- Sucursal del Perú asi como

el anexo "E" referido al procedimiento contable para el

reconocimiento del compromiso de inversión en exploración. =
Que, de conformidad con el Artículo 17* de la Ley N* 26221 -— Ley
Orgánica de Hidrocarburos, las Cesiones conllevan el
mantenimiento de las mismas responsabilidades en lo concerniente

a las garantías y obligaciones otorgadas y asumidas en el

Contrato para el Contratista.
Que, corresponde al Directorio, elevar al Ministerio de Energía
y Minas para el trámite de aprobación por Decreto Supremo y con
su conformidad, los Contratos de Licencia, de Servicios y otros
para la Exploración y Explotación o Explotación de Hidrocarburos
de conformidad con lo establecido en el literal m) del Artículo
38% del Estatuto Social de PERUPETRO S.A. ======================
Con el N* D/031-99 ACORDO: ==

Ale Aprobar la inclusión de la Cláusula de compromiso de

inversión de Occidental Peruana, Inc., Sucursal del Perú y
el Anexo "F" al Proyecto de Cesión de Participación en el
Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 84, que fuera aprobado mediante
Acuerdo N* D/093-98, el 12 de Noviembre de 1998 a
suscribirse por PERUPETRO S.A. con Atlantic Richfield Peru,

Inc., Sucursal del Perú y Occidental Exploradora del Peru,

Ltd. Sucursal del Perú. =
A Encargar a la Administración, remita el Proyecto de Cesión

de Participación a que se refiere el numeral precedente al
1546309

E]
o
e
5
Ca
E
3%
=
al
e!
5
vá
Q

Ricard

VEINTICINCO MIL CINCUENTINUEVE

Señor Ministro de Energia y Minas,

aprobación por Decreto Supremo.
3. Autorizar al Gerente General, de PERUPETRO S.A. a
suscribir la Cesión de Participación a que se refiere el

numeral 1 del presente Acuerdo, una vez emitido el

correspondiente Decreto Supremo.

4. Exonerar el presente Acuerdo del trámite de lectura y

aprobación de Acta.

Lo que transcribo a usted para conocimiento y demás fines.
San Borja, 17 de abril de 1,999. =
(Fdo.) Sr.Juan Assereto Duharte -— Presidente del Directorio -—
PERUPETRO S.A-
(Fdo.) Sra.Hilda Guillen de Vizcarra - Secretario General -
PERUPETRO S.A.
Un sello Secretaria General - PERUPETRO S.A.

Ponge en nocimiento que en la Sesión No. 24-97 del día

martea 30 de setiembre de 1997, el Directorio, ====

Escuchado el Informe del Presidente del Directorio mediante el
cual somete a consideración del Directorio la Contratación del
Gerente General de PERUPETRO S.A., con el voto aprobatorio de los

Señores Directores presentes, y»,
CONSIDERANDO: =
Que, mediante Acuerdo de Directorio N9 D/071-98 adoptado en la
Sesión NO 24-97 del día 30 de setiembre de 1997 el Directorio
aceptó la renuncia del Señor Juan Freundt Dalmau “al cargo de
Gerente General de PERUPETRO S.A.
Que, el Ingeniero Miguel Celi Rivera cumple con los requisitos y

condiciones para desempeñar el cargo de Gerente General. ========
Que, el Gerente General debe ejercer la representación legal de

PERUPETRO S.A. siendo mandatario del Directorio, administrando,
5. 16310
' VEINTICINCO MIL SESENTA dE

3
rra
dirigiendo y coordinando las acciones de los demás órganos de la
Empresa, en cumplimiento del Artículo 182 de la Ley N9Q 28225 y
Artículos 422, 430, 440 y 452 del Estatuto Social. ===

Que, constituye función y atribución del Directorio nombrar y
destituir al Gerente General determinar sus obligaciones y
otorgarle los poderes con las atribuciones que a tal cargo

corresponden de acuerdo a Ley y al Estatuto Social de PERUPETRO

AS
Con el N2 D/072-97 ACORDO:
| > Aprobar la Contratación del Ingeniero Miguel Celi Rivera

como Gerente General de PERUPETRO S.A., a partir del 12 de
Octubre de 1997, ejerciendo sus funciones a partir del día 3
de Octubre de 1997, otorgándole los poderes correspondientes
inherentes a tal cargo. =

Ea Instruir a la Administración a fin que proceda a realizar
las gestiones necesarias con el objeto de dar cumplimiento
al presente Acuerdo, efectuando los registros
correspondientes.

3: Exonerar el presente Acuerdo del trámite de lectura y

aprobación de Acta. =

Lo que transcribo a Ud. para su conocimiento y demás fines. =====

San Borja, 02 de Octubre de 1997
Firmado Sr.Juan Asseretto Duharte - Presidente del Directorio
PERUPETRO S.A.- FirmadoSra.Hilda Guillen de Vizcarra - Secretario
General PERUPETRO S.A.
INSCRIPCION: INSCRITA EN LA FICHA N2 104911 DEL REGISTRO DE
PERSONAS JURIDICAS DE LIMA. ======
INSERTO NUMERO CINCO
DOCTOR RICARDO FERNANDINI BARREDA, NOTARIO ABOGADO DE ESTA
CAPITAL: =
Certifico: QUE HE TENIDO A LA VISTA EL TESTIMONIO DE PODER
OTORGADA POR ATLANTIC RICHFIELD PERU INC. SUCURSAL DEL PERU, CON
FECHA 18 DE NOVIEMBRE DE 1998, ANTE EL NOTARIO DE LIMA CARLOS
AUGUSTO SOTOMAYOR BERNOS, LA MISMA QUE SE ENCUENTRA INSCRITA EN
LA PARTIDA N2 03019657 DEL REGISTRO DE PERSONAS JURIDICAS DE

w

N0

1546311 e,
VEINTICINCO MIL SESENTIUNO ELá

> E
ES

)i LIMA Y EN EL ASIENTO 13 FOJAS 103 DEL TOMO V DEL LIBRO DE

E MANDATOS DEL REGISTRO PUBLICO DE HIDROCARBUROS, CUYO TENOR EN SU:

PARTE PERTINENTE ES COMO SIGUE:

= SEGUNDO .
CONFORME CONSTA DE LOS CERTIFICADOS EXPEDIDOS Y DEL PODER QUE SE

ENCUENTRAN DEBIDAMENTE AUTENTICADOS, LEGALIZADOS Y TRADUCIDOS
OFICIALMENTE AL ESPAÑOL Y QUE USTED, SEÑOR NOTARIO, SE SERVIRA
INSERTAR FORMANDO PARTE INTEGRANTE DE LA ESCRITURA PUBLICA QUE
ESTA MINUTA ORIGINE, SE LE HA CONFERIDO AL GERENTE DE ATLANTIC
RICHFIELD PERU INC. SUCURSAL DEL PERU, SEÑOR CARLOS DEL SOLAR
SIMPSON, DE NACIONALIDAD PERUANA, CON LIBRETA ELECTORAL
07275671, CON DOMICILIO EN MARISCAL SUCRE 183, OFICINA 302,
MIRAFLORES, LIMA, LAS FACULTADES QUE APARECEN DE LA MENCIONADA
DOCUMENTACION DESTINADAS A REPRESENTAR A LA MENCIONADA SUCURSAL
EN LA FORMALIZACION DEL CONTRATO DE CESION DE PARTICIPACION EN
NTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROC. UROS EN EL BLOQUE 84 EN FAVOR DE OCCIDENTAL EXPLORADORA
DEL PERU XTD. SUCURSAL DEL PERU, EN LOS TERMINOS QUE EN LA MISMA
CONSTAN. ==k====
_INSERTO.- NIRADUCCION OFICIAL.- MARIA DEL CARMEN BUENDIA DE
MONTALVAN TRADUCTORA PUBLICA JURAMENTADA.- TRADUCCION OFICIAL
542. =
POR MEDIO DEL PRESENTE DOCUMENTO SE HACE REFERENCIA AL PODER
OTORGADO POR WILLIAM DUSTIN MARSHALL, APODERADO DE ATLANTIC
RICHFIELD PERU INC., EN FAVOR DEL SR. CARLOS DEL SOLAR, HECHO Y
FIRMADO EN PLANO, TEXAS, ESTADOS UNIDOS DE AMERICA, EL 21 DE
OCTUBRE DE 1998, POR WILLIAM DUSTIN MARSHALL, APODERADO DE
ATLANTIC RICHFIELD PERU INC., SUCURSAL DEL PERU. .
ASI Y MAS EXTENSAMENTE CONSTA DEL TESTIMONIO QUE HE TENIDO A LA
VISTA, Y A SOLICITUD DE PARTE INTERESADA EXPIDO EL PRESENTE
COMPROBANTE DEBIDAMENTE CONFRONTADO DE ACUERDO A LEY EL MISMO
QUE SELLO Y RUBRICO EN LA CIUDAD DE LIMA.- FIRMADO RICARDO
FERNANDINI BARREDA.- NOTARIO ABOGADO.
INSERTO NUMERO SEIS:  TRANSCRIPCION ======
TRADUCCION OFICIAL.

”

: 46312

VEINTICINCO MIL SESENTIDOS

CONSTE POR EL PRESENTE DOCUME
VOELTE JR., COMO VICE-PRESIDENTE EJECUTIVO DE ATLANTIC RICHFIELD
COMPANY, EN FAVOR DE CARLOS DEL SOLAR SIMPSON, JAMES PATRICK
FOLEY, WILLIAM DUSTIN MARSHALL Y ROBERT STEPHEN MOLINA. HECHO
Y FIRMADO EL 5 DE FEBRERO DE 1999.
(FIRMADO) DONALD R. VOELTE, JR.
VICE - PRESIDENTE EJECUTIVO =
ATLANTIC RICHFIELD COMPANY
ESTADO DE CALIFORNIA. CONDADO DE LOS ANGELES.
EL 5 DE FEBRERO DE 1299, ANTE MI, EL INFRASCRITO NOTARIO
PUBLICO, COMPARECIO PERSONALMENTE DONALD R. VOELTE, JR., A QUIEN
CONOZCO PERSONALMENTE COMO LA PERSONA QUE SUSCRIBIO SU NOMBRE EN
ESTE INSTRUMENTO Y RECONOCIO QUE EL LO EJECUTO. EN FE DE LO
CUAL, ESTAMPO MI FIRMA Y EL SELLO OFICIAL.
(FIRMADO) BARBARA ANN CARBAJAL ==============
NOTARIO PUBLICO EN Y PARA EL ESTADO DE CALIFORNIA
MI NOMBRAMIENTO CADUCA EL 19 DE MARZO DEL 2001 ==
(SELLO) BARBARA ANN CARBAJAL
NOMBRAMIENTO NUMERO 1130873
NOTARIO PUBLICO - CALIFORNIA =
CONDADO DE LOS ANGELES =
MI NOMBRAMIENTO CADUCA EL 19 DE MARZO DEL 2001.
ESTADO DE CALIFORNIA — SECRETARIO DE ESTADO  ==========

YO, BILL JONES, SECRETARIO DE ESTADO DEL ESTADO DE CALIFORNIA,
POR EL PRESENTE CERTIFICO: =
QUE, BARBARA ANN CARBAJAL, CUYO NOMBRE FIGURA EN EL CERTIFICADO
DE RECONOCIMIENTO, PRUEBA O DECLARACION JURADA ADJUNTO, ERA, EL
5 DE FEBRERO DE 1999, UN NOTARIO PUBLICO DEBIDAMENTE NOMBRADO,
HABILITADO Y EN EJERCICIO, EN EL ESTADO DE CALIFORNIA, FACULTADO
PARA ACTUAR COMO NOTARIO EN CUALQUIER PARTE DE ESTE ESTADO 2
AUTORIZADO PARA TOMAR EL RECONOCIMIENTO O PRUEBA DE PODERES,
HIPOTECAS, ESCRITURAS, OTORGAMIENTOS, TRANSFERENCIAS Y OTROS
INSTRUMENTOS POR ESCRITO EJECUTADOS POR CUALQUIER PERSONA, Y
PARA DAR UN CERTIFICADO DE DICHA PRUEBA O RECONOCIMIENTO ,

”

lp 1546313
VEINTICINCO MIL SESENTITRES

ENDOSADO A O ADJUNTO AL INSTRUMENTO, Y PARA TOMAR DECLARACIONES
Y DECLARACIONES JURADAS Y TOMAR JURAMENTOS Y AFIRMACIONES EN
TODOS LOS ASUNTOS INHERENTES A LAS OBLIGACIONES DEL CARGO O QUE
DEBAN SER USADOS ANTE CUALQUIER CORTE, JUEZ, FUNCIONARIO O

ul

JUNTA.
ADEMAS, CERTIFICO QUE EL SELLO ESTAMPADO O IMPRESO EN EL

CERTIFICADO, PRUEBA O DECLARACION JURADA ADJUNTO ES EL SELLO
OFICIAL DE DICHO NOTARIO PUBLICO Y QUE EL NOMBRE SUSCRITO EN EL
MISMO ES LA FIRMA AUTENTICA DE LA PERSONA ANTES MENCIONADA, CUYA
FIRMA ESTA REGISTRADA EN ESTA OFICINA. ====
EN FE DE LO CUAL, EJECUTO ESTE CERTIFICADO Y ESTAMPO EL GRAN
SELLO DEL ESTADO DE CALIFORNIA A LOS 17 DIAS DEL MES DE FEBRERO

DE 1999.
(FIRMADO) BILL JONES, SECRETARIO DE ESTADO

3 POR: (FIRMA ILEGIBLE)
= UETA DORADA Y SELLO EN RELIEVE) GRAN SELLO DEL ESTADO DE

SE LEGALIZAMLA FIRMA QUE ANTECEDE DE DON BILL JONES, SECRETARIO
ESTADO DE CALIFORNIA. ==
SE DEGALIZA LAMFIRMA, NO EL CONTENIDO.
LOS ANGELES, 23DE FEBRERO DE 1999. =
(FIRMADO) ALEJANDRO UGARTE, CONSUL ADSCRITO

(SELLOS Y TIMBRES CONSULARES)
NUMERO DE ORDEN: 2177, NUMERO DE DOCUMENTO: 52, NUMERO DE

TARIFA: 65-C, DERECHOS PERCIBIDOS: S/C 82.00 ==
REPUBLICA DEL PERU ===
MINISTERIO DE RELACIONES EXTERIORES
DIRECCION DE ASUNTOS CONSULARES ===

LEGALIZACIONES N*  B5948
SE LEGALIZA LA FIRMA QUE ANTECEDE DE ALEJANDRO UGARTE.
Nota: SE LEGALIZA LA FIRMA SIN ENTRAR A JUZGAR EL CONTENIDO DEL

DOCUMENTO. ===========
LIMA, 4 DE MARZO DE 1999 ==
(FIRMADO) ENRIQUE PINASCO GARIBALDI

_.

)

46314

VEINTICINCO MIL SESENTICUATRO

DEPARTAMENTO DE TRAMITES CONSULARES — LEGALIZACIONES
(SELLO EN RELIEVE) MINISTERIO DE RELACIONES EXTERIORES
UN SELLO QUE DICE LO SIGUIENTE:
“YO LA INERASCRITA TRADUCTORA PUBLICA JURAMENTADA, CERTIFICA QUE
LA PRESENTE ES UNA TRADUCCION FIEL Y CORRECTA DEL DOCUMENTO
ANEXO. ===
EN FE LO CUAL LA FIRMA Y SELLA EN LIMA, A LOS OCHO DIAS DEL MES
DE MARZO DE MIL NOVECIENTOS NOVENTA Y NUEVE.
FIRMADO: MARIA DEL CARMEN BUENDIA DE MONTALVAN - TRADUCTORA
PUBLICA JURAMENTADA.-— UN SELLO.
INSCRIPCION: REGISTRA EL PODER EN EL ASIENTO B00001 DE LA
PARTIDA ELECTRONICA N2 01855299 DEL REGISTRO DE PERSONAS
JURIDICAS DEL REGISTRO PUBLICO DE LIMA.
INS NU Ss
DOCTOR RICARDO FERNANDINI BARREDA, NOTARIO ABOGADO DE ESTA
CAPITAL: =
Certifico: QUE HE TENIDO A LA VISTA EL TESTIMONIO DE DELEGACION
DE PODER QUE OTORGA CARLOS ENRIQUE DELIUS EVERS, CON FECHA 286 DE
SETIEMBRE DE 1997 ANTE EL NOTARIO DE LIMA JAIME A. MURGUIA
CAVERO, LA MISMA QUE SE ENCUENTRA INSCRITA EN LA FICHA N2
140883, ASIENTO 8 DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA Y
EN EL ASIENTO FOJAS DEL TOMO DEL LIBRO DE MANDATOS DEL
REGISTRO DEL PUBLICO DE HIDROCARBUROS, CUYO TENOR EN SU PARTE
PERTINENTE ES COMO SIGUE:

PRIMERA: MEDIANTE INSTRUMENTO DE FECHA 23 DE ABRIL DE 1997,
OTORGADO ANTE EL NOTARIO PUBLICO DEL ESTADO DE CALIFORNIA,
FSTADOS UNIDOS DE AMERICA, PATRICIA ANN GUINN, OCCIDENTAL
EXPLORADORA DEL PERU, LTD. (EN ADELANTE, LA "EMPRESA”), OTORGO
EN FAVOR DEL SUSCRITO Y OTROS, PODER AMPLIO Y GENERAL PARA
REPRESENTAR A LA EMPRESA ASI COMO A OCCIDENTAL EXPLORADORA DEL
PERU, LTD., SUCURSAL DEL PERU ( EN ADELANTE, LA "SUCURSAL"), EN
LOS TERMINOS QUE SE ESTABLECEN EN DICHO PODER. ESTE ULTIMO
CONSTA EN AL ESCRITURA PUBLICA DE ESTABLECIMIENTO DE OCCIDENTAL
EXPLORADORA DEL PERU, LTD. SUCURSAL DEL PERU Y DE ACEPTACIÓN Y
OTORGAMIENTO DE PODERES, OTORGADA CON FECHA 21 DE MAYO DE 1997

y 1546315

VEINTICINCO MIL SESENTICINCO

DA %

) ANTE EL NOTARIO PUBLICO DE LIMA, DR. JAIME MURGUIA CAVERO, LA
£ CUAL CORRE INSCRITA EN LA FICHA 140888, ASIENTO 1-A DEL REGISTRO:

de DE PERSONAS JURIDICAS DE LIMA. ==

SEGUNDA.- LA CLAUSULA SEXTA DEL PODER OTORGADO POR LA EMPRESA ME
AUTORIZA A DELEGARLO PARCIALMENTE, ASI COMO A REVOCAR DICHAS
DELEGACIONES.
TERCERA. EN EJERCICIO DE LA FACULTAD MENCIONADA EN LA CLAUSULA
ANTERIOR, MEDIANTE EL PRESENTE INSTRUMENTO OTORGO PODER EN
NOMBRE Y REPRESENTACION DE LA SUCURSAL AL SEÑOR ORLANDO PEREIRA
SOAREZ, DE NACIONALIDAD PERUANA, IDENTIFICADO CON LIBRETA
ELECTORAL NO 07788448, CON DOMICILIO EN CALLE DIEZ No 195,
URBANIZACION AURORA, MIRAFLORES, LIMA PARA QUE PUEDA REALIZAR EN
NOMBRE Y  REPRESENTACION DE LA  SUCURSAL, TODOS LOS ACTOS
SIGUIENTES:
1.- REPRESENTAR A LA SUCURSAL ANTE EL GOBIERNO DEL PERU, EN
TODAS LAS NEGOCIACIONES, ACUERDOS Y CONTRATOS QUE SE CELEBREN
LACION A LA EXPLORACION Y/O EXPLOTACION DE PETROLEO Y, EN
RESOLVER CON PLENA AUTORIDAD TODOS LOS ASUNTOS
A LAS ACTIVIDADES QUE LLEVE A CABO LA SUCURSAL EN EL

¡ Barreda

MAS EXTENSAMENTE CONSTA DEL TESTIMONIO QUE HE TENIDO A LA
Y A SOLICITUD DE PARTE INTERESADA EXPIDO EL PRESENTE
COMPROBANTE DEBIDAMENTE CONFRONTADO DE ACUERDO A LEY EL MISMO
QUE SELLO Y RUBRICO EN LA CIUDAD DE LIMA.- FIRMADO RICARDO
FERNANDINI BARREDA.- NOTARIO ABOGADO.
DOCTOR RICARDO FERNANDINI BARREDA, NOTARIO ABOGADO DE ESTA
CAPITAL: == ====
INSERTO NUMERO OCHO: ========

RICARDO FERNANDINI BARREDA, NOTARIO ABOGADO DE ESTA CAPITAL: ===
Certifico: QUE HE TENIDO A LA VISTA EL TESTIMONIO DE ACEPTACION
DE PODER QUE OTORGA RICARDO PORFIRIO SILVA CHUECA, CON FECHA 22
DE SETIEMBRE DE 1999 ANTE EL NOTARIO DE LIMA JAIME A. MURGUIA
CAVERO, LA MISMA QUE SE ENCUENTRA INSCRITA EN LA PARTIDA
ELECTRONICA N9 11010952, ASIENTO BO004 DEL REGISTRO DE PERSONAS

. 63

16

VEINTICINCO MIL SESENTISEIS

JURIDICAS DE LIMA, CUYO TENOR EN SU
SIGUE: ==

PRIMERA: POR INSTRUMENTO DE FECHA 13 DE SETIEMBRE DE 1999,
OTORGADO ANTE LA NOTARIA PUBLICA DEL ESTADO DE CALIFORNIA,
ESTADOS UNIDOS DE AMERICA, SHARON C. FIERRO; MESSRS. DONALD So
DE BRIER Y STEPHEN P. PARISE, EN CALIDAD DE VICEPRESIDENTE
EJECUTIVO Y SECRETARIO ASISTENTE, RESPECTIVAMENTE, DEBIDAMENTE
AUTORIZADOS MEDIANTE RESOLUCION DE DIRECTORIO DEL 18 DE FEBRERO
DE 1999 DE OCCIDENTAL PETROLEUM CORPORATION ( EN ADELANTE LA
"EMPRESA") OTORGARON PODER ESPECIAL A LOS SEÑORES ROBERT E.
IRELAND Y JOHN WINTERMAN DE NACIONALIDAD ESTADOUNIDENSE Y A
JORGE A. PEREZ TAIMAN Y RICARDO P. SILVA CHUECA DE NACIONALIDAD
PERUANA, PARA QUE CUALQUIERA DE ELLOS, ACTUANDO INDIVIDUALMENTE,
REPRESENTEN A LA EMPRESA, EN LOS TERMINOS QUE SE ESTABLECEN EN
DICHO PODER. ==
SEGUNDA: MEDIANTE LA PRESENTE, ACEPTO EN TODAS SUS PARTES EL
PODER QUE HA OTORGADO LA EMPRESA MENCIONADO EN LA CLAUSULA
ANTERIOR, QUE DEBIDAMENTE LEGALIZADO Y TRADUCIDO SE ACOMPAÑA,
PARA ACTUAR EN SU REPRESENTACION, CON LAS FACULTADES QUE E
DICHO PODER SE ESTIPULAN. = ====
.. TRADUCCION OFICIAL - TRA 1851-99/0 .. PODER ESPECIAL ========
EN LA CIUDAD DE LOS ANGELES, ESTADO DE CALIFORNIA, ESTADO UNIDOS
DE AMERICA, A LOS 13 DIAS DEL MES DE SETIEMBRE DE 1999, ANTE MI
SHARON C. FIERRO, NOTARIA PUBLICA DEL ESTADO DE CALIFORNIA,
DEBIDAMENTE NOMBRADA Y AUTORIZADA PARA EJERCER coMO TAL,
COMPARECIERON PERSONALMENTE LOS SEÑORES DONALD P. DE BRIER Y
STEPHEN — P- PARISE, MAYORES DE EDAD Y DE NACIONALIDAD
ESTADOUNIDENSE, EN CALIDAD DE VICEPRESIDENTE EJECUTIVO Y
SUBSECRETARIO, RESPECTIVAMENTE, DEBIDAMENTE AUTORIZADO EL 18 DE
FEBRERO DE 1999 POR ACUERDO DEL DIRECTORIO DE OCCIDENTAL
PETROLEUM CORPORATION, UNA CORPORATION (SOCIEDAD ANONIMA) QUE SE
CONSTITUYO Y EXISTE DEBIDAMENTE DE CONFORMIDAD CON LAS LEYES DEL
ESTADO DE DELAWARE, ESTADOS UNIDOS DE AMERICA. =
A FIN DE ACREDITAR SUS ATRIBUCIONES, LOS SEÑORES DONALD P. DE
BRIER Y STEPHAN P. PARISE, ME PRESENTARON EL LIBRO DE ACTAS Y

yw 1546317

Da

y

A

VEINTICINCO MIL SESENTISIETE

OTROS DOCUMENTOS DE OCCIDENTAL PETROLEUM CORPORATION CN
ADELANTE LA "COMPAÑIA), Y DECLARARON ANTE MI, EN NOMBRE Y
REPRESENTACION DE LA COMPAÑIA, QUE POR EL PRESENTE DOCUMENTO
OTORGAN PODER ESPECIAL A LOS SEÑORES ROBERT E. IRELAN Y JOHN
WINTERMAN, DE NACIONALIDAD ESTADOUNIDENSE; JORGE A. PEREZ
TAIMAN, RICARDO P. SILVA CHUECA Y ORLANDO PEREIRA SOAREZ, DE
NACIONALIDAD PERUANA, PARA QUE CUALQUIERA DE ELLOS, ACTUANDO
INDIVIDUALMENTE REPRESENTE A LA COMPAÑIA EN LA REPUBLICA DEL

1. REPRESENTAR A LA COMPAÑIA ANTE EL GOBIERNO PERUANO EN TODAS
LAS NEGOCIACIONES, ACUERDOS, CESIONES Y MODIFICACIONES, Y LA
EVENTUAL REFORMULACION DE LA GARANTIA QUE SE OTORGARA EN
RELACION CON (A) EL CONTRATO DE LICENCIA PARA LA EXPLORACION Y
EXPLOTACION DE HIDROCARBUROS EN EL LOTE 84 ( EL "CONTRATO DEL
LOTE 84") QUE OCCIDENTAL EXPLORADORA DEL PERU LTD. SUCURSAL
SUSCRIBIRA= ===
RESENTAR A LA COMPANIA EN SU PARTICIPACION COMO GARANTE
NTAL EXPLORADORA DEL PERU, SUCURSAL DEL PERU EN EL
L LOTEG4 Y DE OCCIDENTAL PETROLERA DEL PERU, INC.
SÚUSURSAL DEL PERU EN EL CONTRATO LOTE Z-3, BAJO LOS TERMINOS Y

IONES QUE SE ESTIPULEN EN LOS MISMO. =
IBIR Y FORMALIZAR EL CONTRATO DEL LOTE 684 Y EL CONTRATO
LOTE Z-3 EN NOMBRE DE LA COMPAÑIA EN SU CALIDAD DE
INTERVINIENTE, Y SUSCRIBIR Y ENTREGAR LA GARANTIA DE LA COMPAÑIA
SEGUN EL FORMATO QUE SE ESTABLEZCA EN EL CONTRATO DEL LOTE 84 Y
DEL CONTRATO DEL LOTE Z-3, RESPECTIVAMENTE ====
ASI Y MAS EXTENSAMENTE CONSTA DEL TESTIMONIO QUE HE TENIDO A LA
VISTA, Y A SOLICITUD DE PARTE INTERESADA EXPIDO EL PRESENTE
COMPROBANTE DEBIDAMENTE CONFRONTADO DE ACUERDO A LEY EL MISMO
QUE SELLO Y RUBRICO EN LA CIUDAD DE LIMA.- FIRMADO RICARDO
FERNANDINI BARREDA.- NOTARIO ABOGADO.
DOCTOR RICARDO FERNANDINI BARREDA, NOTARIO ABOGADO DE ESTA
CAPITAL: =================oo=oooo=ooo==e 999999222 SS S=oS

INSERTO NUMERO NUEVE:
RICARDO FERNANDINI BARREDA, NOTARIO ABOGADO DE ESTA CAPITAL:

. 16318
l VEINTICINCO MIL SESENTIOCHO

Certifico: QUE HE TENIDO A LA VISTA EL TESTIMONIO — E
ESTABLECIMIENTO DE OCCIDENTAL EXPLORADORA EL PERU LTD., SUCURSAL
DEL PERU Y DE ACEPTACION Y OTORGAMIENTO DE PODERES, denominada
OCCIDENTAL EXPLORADORA DEL PERU, LTD., SUCURSAL DEL PERU, DE
FECHA 21 DE MAYO DE 1997, EXTENDIDA POR ANTE EL DOCTOR JAIME
ALEJANDRO MURGUIA CAVERO, ABOGADO NOTARIO DE ESTA CAPITAL, CUYO
TENOR LITERALA EN SU PARTE PERTINENTE ES COMO SIGUE: = =
-.- Primera: OCCIDENTAL EXPLORADORA DEL PERU, LTD., ES UNA
SOCIEDAD DEBIDAMENTE CONSTITUIDA DE ACUERDO CON LAS LEYES DE LAS
ISLAS BERMUDAS, COMO CONSTA DEL CERTIFICADO DE CONSTITUCION
SOCIAL Y DE LOS CERTIFICADOS DE SU EXISTENCIA Y VIGENCIA QUE
DEBIDAMENTE LEGALIZADOS Y TRADUCIDOS SE ACOMPAÑAN. ====
Segunda: EL DIRECTORIO DE OCCIDENTAL EXPLORADORA DEL PERU,
LTD., EN SU SESION DE FECHA 19 DE FEBRERO DE 1997, ACORDO
FSTABLECER UNA SUCURSAL EN LA REPUBLICA DEL PERU, EN LOS
TERMINOS QUE SE MENCIONAN EN LA CLAUSULA TERCERA DE ESTA MINUTA,
Y CON TAL OBJETO, AUTORIZO AL SUSCRITO, DOCTOR JORGE A. PEREZ
TAIMAN Y AL DOCTOR RICARDO P. SILVA CHUECA, PARA QUE,
CUALESQUIERA DE NOSOTROS ACTUANDO INDIVIDUALMENTE, FORMALICE Y
REGISTRE EN EL PERU EL ESTABLECIMIENTO DE LA SUCURSAL, COMO
CONSTA DE LA COPIA CERTIFICADA DEL ACUERDO ADOPTADO POR EL
DIRECTORIO DE LA SOCIEDAD EN LA FECHA ANTES INDICADA, QUE
DEBIDAMENTE LEGALIZADA Y TRADUCIDA SE ACOMPAÑA. =
.- Cuarta: EL DIRECTORIO DE OCCIDENTAL EXPLORADORA DEL PERU,
LTD., EN LA MISMA SESION DEL 19 DE FEBRERO DE 1997 MENCIONADA
EN LA CLAUSULA SEGUNDA DE ESTA MINUTA, ACORDO OTORGAR AL
SUSCRITO DOCTOR JORGE A. PEREZ TAIMAN, EL PODER GENERAL EN ELLA
APROBADO, NECESARIO PARA QUE ME DESEMPEÑE COMO REPRESENTANTE
LEGAL Y MANDATARIO NACIONAL PERMANENTE EN LA REPUBLICA DEL PERU
DE LA SOCIEDAD Y DE OCCIDENTAL EXPLORADORA DEL PERU, LTD.,
SUCURSAL DEL PERU. EN CUMPLIMIENTO DEL INDICADO ACUERDO, EL 23
DE ABRIL DE 1997 ME FUE OTORGADO EL MENCIONADO PODER GENERAL, EL
QUE DEBIDAMENTE LEGALIZADO Y TRADUCIDO SE ACOMPAÑA .
POR LA PRESENTE, ACEPTO EL PODER GENERAL DE REPRESENTANTE LEGAL
Y MANDATARIO NACIONAL QUE ME HA SIDO OTORGADO POR OCCIDENTAL
EXPLORADORA DEL PERU, LTD.
Inserto.— TRADUCCION OFICIAL.

y

¡w 1546319 SN

| Da

VEINTICINCO MIL SESENTINUEVE $ ÓN

JAIME ALEJANDRO MURGUIA CAVERO, ABOGADO NOTARIO DE ESTA CAPITAL:
CERTIFICO: QUE HE TENIDO A LA VISTA LA TRADUCCION OFICIAL-
NUMERO 0287-97, CUYO TENOR LITERAL ES COMO SIGUE
TRAD. NUMERO 0287-97.
OCCIDENTAL EXPLORADORA DEL PERU LTD.
Poder General.-  ===================
PARA REPRESENTANTE LEGAL Y MANDATARIO NACIONAL. =
EN LA CIUDAD DE BAKERSFIELD, ESTADO DE CALIFORNIA, ESTADOS
UNIDOS DE AMERICA, HOY, 23 DE ABRIL DE 1997, ANTE MI, PATRICIA
ANN GUINN, NOTARIA PUBLICA DEL ESTADO DE CALIFORNIA, DEBIDAMENTE
NOMBRADA Y AUTORIZADA PARA ACTUAR COMO TAL, LA SEÑORA SHARRON K.
LIVENGOOD, MAYOR DE EDAD Y DE NACIONALIDAD ESTADOUNIDENSE,
COMPARECIO PERSONALMENTE EN CALIDAD DE SUBSECRETARIA AL AMPARO
DE LA AUTORIZACION QUE SE LE CONFIRIO EN DEBIDA FORMA EL 19 DE
FEBRERO DE 1997 POR ACUERDO DEL DIRECTORIO DE OCCIDENTAL
EXPLORADORA DEL PERU  LTD., EMPRESA QUE SE CONSTITUYO
REG MENTE Y EXISTE DE CONFORMIDAD CON LAS LEYES DE BERMUDAS.=
A FIN ACREDITAR SU HABILITACION, LA SEÑORA SHARRON K.
LIVENGOOD PRESENTO EL LIBRO DE ACTAS Y OTROS DOCUMENTOS DE
OCCIDENTAL EXPLORADORA DEL PERU LTD. (A LA QUE EN LO SUCESIVO SE
"EMPRESA") Y DECLARARON ANTE MI QUE, ACTUANDO EN
Xy REPRESENTACION DE LA EMPRESA, POR EL PRESENTE NOMBRA AL
SENOR JORGE  PEREZ-TAIMAN, DE NACIONALIDAD PERUANA, CoMo
REPRESENTANTE LEGAL Y MANDATARIO NACIONAL PERMANENTE, PARA QUE
REPRESENTE TANTO A LA EMPRESA COMO A SU SUCURSAL, OCCIDENTAL
EXPLORADORA DEL PERU, LID., SUCURSAL DEL PERU (A LA QUE EN LO
SUCESIVO SE DENOMINARA LA "SUCURSAL”) EN LA REPUBLICA DEL PERU,
INVESTIDO DE LAS SIGUIENTES FACULTADES: ====
Le REPRESENTAR CON PLENAS FACULTADES A LA EMPRESA Y A LA
SUCURSAL ANTE EL GOBIERNO DEL PERU, LO QUE INCLUYE, SIN
LIMITACION ALGUNA, LOS PODERES DEL ESTADO, SUS ENTIDADES,
EMPRESAS Y ORGANISMOS, Y TODAS Y CADA UNA DE SUS AUTORIDADES
ADMINISTRATIVAS, CIVILES, Y POLITICAS, A FIN DE REALIZAR EN LA
REPUBLICA DEL PERU LAS MISMAS ACTIVIDADES QUE CONSTITUYEN EL
OBJETO DE LA EMPRESA, CON SON LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS Y OTRAS ACTIVIDADES CONEXAS Y, EN GENERAL,
RESOLVER CON PLENOS PODERES CUALQUIER ASUNTO RELACIONADO CON LAS

»
46320 SA
l VEINTICINCO MIL SETENTA sl
Si Ñ

ACTIVIDADES REALIZADAS POR LA EMPRESA Y LA SUCURSAIL EN EL PERU,
ACEPTANDO SU RESPONSABILIDAD POR LAS OPERACIONES REALIZADAS.
EL REPRESENTANTE LEGAL Y MANDATARIO NACIONAL ESTA POR LO TANTO
AUTORIZADO, MAS NO LIMITADO, A PRESENTAR AL GOBIERNO DEL PERU
TODA CLASE DE PETICIONES DESTINADAS A EXPLORAR Y EXPLOTAR ZONAS
DE HIDROCARBUROS, PARTICIPAR EN LAS LICITACIONES QUE SE REALICEN
PARA DICHAS AREAS, NEGOCIAR, FIRMAR Y EJECUTAR TODO TIPO DE
CONTRATOS CON RELACION A LA PROSPECCION, EXPLORACION,
EXPLOTACION, PRODUCCION, MANUFACTURA, TRANSPORTE, ALMACENAMIENTO
Y TODAS Y CADA UNA DE LAS ACTIVIDADES DE HIDROCARBUROS, DE
CONFORMIDAD CON LAS LEYES DEL PERU. =
-.. 8) REPRESENTAR A LA EMPRESA Y A LA SUCURSAL ANTE TODO TIPO
DE PERSONAS, SEAN ESTAS NATURALES O JURIDICAS, CON PLENOS
PODERES PARA REALIZAR TODA CLASE DE ACTOS, INCLUIDA, SIN
LIMITACION ALGUNA, LA FACULTAD DE NEGOCIAR, FIRMAR Y EJECUTAR
ACUERDOS Y CONTRATOS, COMPRAR, VENDER, PERMUTAR O DONAR TODA
CLASE DE BIENES INMUEBLES, MUEBLES O VALORES, CONSTITUIR
HIPOTECAS, PIGNORAR, OTORGAR FIANZAS, ALQUILAR, COBRAR LOS
MONTOS ADEUDADOS A LA EMPRESA Y/O A LA SUCURSAL, PAGAR DEUDAS,
REALIZAR TRANSACCIONES, SUSCRIBIR ACUERDOS O CONTRATOS DE
ARBITRAJE; FIRMAR, PRESENTAR, REGISTRAR O CANCELAR TODO TIPO DE
DOCUMENTO, SEA PUBLICO O PRIVADO, MANTENER CORRESPONDENCIA Y, EN
GENERAL, REALIZAR CUALQUIER ACTO JURIDICO QUE SE REQUIERA PARA
EJERCER SUS FACULTADES COMO REPRESENTANTE LEGAL Y MANDATARIO
NACIONAL Y RATIFICAR LOS ACTOS REALIZADOS POR LOS REPRESENTANTES
DE LA EMPRESA Y DE LA SUCURSAL SIN SUFICIENTES FACULTADES. POR
ELLO, EL REPRESENTANTE LEGAL Y MANDATARIO NACIONAL TENDRA LA
FACULTAD DE REALIZAR LOS ACTOS Y ADOPTAR LAS MEDIDAS QUE
CONSIDERE NECESARIO A FIN DE PROTEGER EN TODOS LOS CASOS LOS
ACTIVOS, INTERESES Y DERECHOS DE LA EMPRESA Y DE LA SUCURSAL. ==
-.. 7) EL PRESENTE PODER NO PODRA SER TACHADO DE INSUFICIENTE
EN VISTA DE QUE SE OTORGA DE LA MANERA MAS AMPLIA POSIBLE, SIN
LIMITACIONES, YA QUE LAS FACULTADES ANTERIORES SON ENUNCIATIVAS,
MAS NO LIMITATIVAS.
ADEMAS, LA SEÑORA SHARRON K. LIVENGOOD DECLARO ANTE MI, LA
NOTARIA INFRASCRITA, QUE EL PODER GENERAL OTORGADO POR EL

8

e 1546321

VEINTICINCO MIL SETENTIUNO

PRESENTE NO GCONFIERE AL REPRESENTANTE LEGAL Y MANDATARIO
NACIONAL AQUI NOMBRADO EL DERECHO A PERCIBIR RETRIBUCION ALGUNA.

PREVIA LECTURA DEL PRESENTE DOCUMENTO, SU CONTENIDO FUE
RATIFICADO POR LAS PERSONAS QUE COMPARECIERON Y  SUSCRIBIERON
JUNTO CONMIGO, LA NOTARIA INFRASCRITA , DE LO QUE DOY FE.
POR. OCCIDENTAL EXPLORADORA DEL PERU, LID. ==
(FDO.) SHARRON K. LIVENGOOD, SUBSECRETARIA. =
(FDO.) PATRICIA ANN GUINN, NOTARIA PUBLICA DEL ESTADO DE
CALIFORNIA. ==

ASI Y MAS EXTENSAMENTE CONSTA DEL TESTIMONIO QUE HE TENIDO A LA
VISTA, Y A SOLICITUD DE PARTE INTERESADA EXPIDO EL PRESENTE
COMPROBANTE DEBIDAMENTE CONFRONTADO DE ACUERDO A LEY EL MISMO
QUE SELLO Y RUBRICO EN LA CIUDAD DE LIMA.- FIRMADO RICARDO
'ANDINI BARREDA.- NOTARIO ABOGADO. =
RICARDO FERNANDINI BARREDA, NOTARIO ABOGADO DE ESTA

Miguel Celi Rivera
Gerente General =
PERUPETRO S.A-
Ciudad. ====
En respuesta a su carta N” GG-NEC-1095-98, recibida por este
Banco Central con fecha 98-11-30, relacionada al proyecto de
cesión de participación en el Contrato de Licencia para la
exploración y explotación de hidrocarburos en él Lote 84,
acordado con la empresas Atlantic Richfield Peru, Inc., Sucursal
del Perú y Occidental Exploradora del Peru, Inc., Sucursal
del Perú, debo manifestarle que el Banco Central de Reserva del
Perú ha aprobado el texto de la subcláusula 2.5 de derechos

financieros del proyecto de cesión que nos remitiera adjunto a
116322 e
VEINTICINCO MIL SETENTIDOS $

su carta, teniendo en cuenta que es igual al modelo aprobado por
nuestro Directorio el 07 de setiembre de 1995 para la
modificación de contratos de hidrocarburos aprobados bajo el

regimen de la Ley No 28221, Ley Orgánica de Hidrocarburos. ==

Asimismo, debo informarle que para la suscripción de dicho
Contrato han sido designados el señor Javier de la Rocha Marie,

Gerente General y el señor Carlos Ballón Avalos, Gerente de

Operaciones Internacionales. =
Hago propicia la oportunidad para reiterale los sentimientos de

mi especial consideración. =

(Edo.) Marylin Choy Chong (e) - Gerente General.
INSERTO NUMERO ONCE:

TRANSCRIPCIÓN ======================

SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU,
CELEBRADA EL 09 DE AGOSTO DE 1991, DONDE CONSTA EL NOMBRAMIENTO
DEL SENOR JAVIER DE LA ROCHA MARIE COMO GERENTE GENERAL DEL
BANCO CENTRAL DE RESERVA DEL PERU, ACTA 3408 PARTE PERTINENTE:
BANCO CENTRAL DE RESERVA DEL PERU.=
SECRETARIA GENERAL. ============== == ==
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO
CENTRAL DE RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE
CONFIERE EL ARTICULO 31 DE LA LEY ORGANICA DE LA INSTITUCION,
CERTIFICA : ...-QUE EN EL ACTA N2 3408 CORRESPONDIENTE A LA
SESION DE DIRECTORIO CELEBRADA EL 9 DE AGOSTO DE 1991, CON
ASISTENCIA DE LOS DIRECTORES SENOR JORGE CHAVEZ ALVAREZ
(PRESIDENTE), SEÑORITA MARTHA RODRIGUEZ SALAS Y SEÑORES HECTOR
FLORES SAMANEZ, ESTEBAN EHNYILICZA TASSI, RICARDO RAYGADA VERA,
GERMAN SUAREZ CHAVEZ Y JULIO VELARDE FLORES, FIGURA UN ACUERDO
DEL TENOR LITERAL SIGUIENTE : === = =
"NOMBRAMIENTO DEL GERENTE GENERAL.- SEGUIDAMENTE, EL PRESIDENTE
INTERVINO PARA SEÑALAR QUE HABIENDO EVALUADO DIVERSAS
POSIBILIDADES, SE PERMITIA PROPONER AL SEÑOR JAVIER DE LA ROCHA
MARTE COMO GERENTE GENERAL, TENIENDO EN CUENTA SUS CALIDADES
PERSONALES Y PROFESIONALES.
LUEGO DE UN INTERCAMBIO DE IDEAS, EL DIRECTORIO ACORDO POR
UNANIMIDAD ACEPTAR LA PROPUESTA DEL PRESIDENTE Y NOMBRAR COMO

"y

o 1546323

DIAZ

VEINTICINCO MIL SETENTITRES

JAVIER DE LA ROCHA MARIE. ===
LIMA, 186 DE SETIEMBRE DE 1994.-
FIRMADO: HUMBERTO PEIRANO PORTOCARRERO. SECRETARIO GENERAL DEL

BANCO CENTRAL DE RESERVA DEL PERU

UNA FIRMA DEL SR-JAVIER DE LA ROCHA MARIE - GERENTE GENERAL.====
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO
CENTRAL DE RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE
CONFIERE EL ARTICULO 31 DE LA LEY ORGANICA DE LA INSTITUCION,
CERTIFICA: QUE LA FIRMA QUE ANTECEDE PERTENECE AL GERENTE

GENERAL DEL BANCO, SEÑOR JAVIER DE LA ROCHA MARIE. =
LIMA, 16 DE SETIEMBRE DE 1994.- UNA FIRMA DE HUMBERTO PEIRANO
PORTOCARRERO- SECRETARIO GENERAL DEL BANCO CENTRAL DE RESERVA

DEL PERU.====
5 INSERTO NUMERO DOCK: =
E TRANSCRIPCIO
=E DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU
SÉ CELEBRADÍINEL 21 DE MAYO DE 1998, DONDE CONSTA EL NOMBRAMIENTO
Es CARLOS AUGUSTO BALLON AVALOS COMO GERENTE DE
23 TERNACIONALES DEL BANCO CENTRAL DE RESERVA DEL
g* 37 PARTE PERTINENTE: =
E CENTRAL DENRESERVA DEL PERU.===

SECRETARIA GENERAL. =====
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO

CENTRAL DE RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE
CONFIERE EL ARTICULO 31 DE LA LEY ORGANICA DE LA INSTITUCION,
CERTIFICA: QUE EN EL ACTA NS 3737 CORRESPONDIENTE A LA SESION
DE DIRECTORIO CELEBRADA EL 21 DE MAYO DE 1998, CON ASISTENCIA DE
LOS DIRECTORES SEÑORES GERMAN SUAREZ CHAVEZ (PRESIDENTE), MARIO
TOVAR VELARDE, ALBERTO BENAVIDES DE LA QUINTANA, JORGE BACA
CAMPODONICO, GUILLERMO CASTAÑEDA MUNGI Y GIANFRANCO CASTAGNOLA
ZUÑIGA, FIGURA UN ACUERDO DEL TENOR LITERAL SIGUIENTE :
“ DESIGNACION DE FUNCIONARIOS PRINCIPALES, EE
aa aia EL DIRECTORIO ACORDO:
1. DESIGNAR GERENTE DE CREDITO Y REGULACION FINANCIERA AL

GERENTE DE OPERACIONES INTERNACIONALES, SEÑOR JUAN ANTONIO

RAMIREZ ANDUEZA, EN SUSTITUCION DE LA SEÑORITA MARIA ISABEL

146324 too,
| VEINTICINCO MIL SETENT [CUATRO j :

VALERA LOZA, QUIEN PASARÁ A DESEMPEÑARSE COMO ASESORA DÉ LA
GERENCIA GENERAL. =
2. PROMOVER A LA CATEGORIA DE GERENTE Y DESIGNAR EN EL CARGO DE
GERENTE DE OPERACIONES INTERNACIONALES AL SEÑOR CARLOS
BALLON AVALOS. -.. "
LIMA, 08 DE JUNIO DE 1998.-=
FIRMADO: HUMBERTO PEIRANO PORTOCARRERO SECRETARIO GENERAL DEL
BANCO CENTRAL DE RESERVA DEL PERU.

14 O NUI CE; TRANSCRIPCIÓN ===
SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU,

CELEBRADA EL 27 DE ENERO DE 1994, DONDE CONSTA LA FACULTADES DEL
GERENTE GENERAL (063-A), ACTA NO 3534 PARTE PERTINENTE: ====
BANCO CENTRAL DE RESERVA DEL PERU-
SECRETARIA GENERAL.
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO
CENTRAL DE RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE
CONFIERE EL ARTICULO 31 DE LA LEY ORGANICA DE LA INSTITUCION,
CERTIFICA: .--.=QUE EN EL ACTA NQ 3534 CORRESPONDIENTE A LA
SESION DE DIRECTORIO CELEBRADA EL 27 DE ENERO DE 1994, CON
ASISTENCIA DE LOS DIRECTORES SEÑORES MARIO TOVAR VELARDE
(PRESIDENTE), HENRY BARCLAY REY DE CASTRO, ALBERTO BENAVIDES DE
LA QUINTANA, SANDRO FUENTES ACURIO, ALFREDO JALILIE AWAPARA Y
RAUL OTERO BOSSANO, FIGURA UN ACUERDO DEL TENOR LITERAL
SIGUIENTE : =
“FACULTADES DEL GERENTE GENERAL, (083-A).

_.._AL RESPECTO EL DIRECTORIO ACORDO:
1.- OTORGAR AL GERENTE GENERAL LAS SIGUIENTES FACULTADES: =.
e. APROBAR LAS CLAUSULAS FINANCIERAS DE LOS CONTRATOS
PETROLEROS, UNA VEZ QUE EL DIRECTORIO HAYA AUTORIZADO LOS
MODELOS RESPECTIVOS... ".- ==
LIMA, 16 DE SETIEMBRE DE 1994.- UNA FIRMA DE HUMBERTO PEIRANO
PORTOCARRERO- SECRETARIO GENERAL DEL BANCO CENTRAL DE RESERVA
DEL PERU.
CONCLUSION: FORMALIZADO EL INSTRUMENTO LOS OTORGANTES LE DIERON

LECTURA DESPUES DE LO CUAL SE AFIRMARON Y RATIFICARON SU
CONTENIDO Y QUE SE INICIA EN LA FOJA DE SERIE NUMERO: 1548245 Y

BN 1546325

VEINTICINCO MIL SETENTICINCO

ud
2 CONCLUYE EN LA FOJA DE SERIE NUMERO- 1546325 DE TODO
7, DOY FE.

Gerente General

por ATLANTIC RICHFIELD PERU, INC. SUCURSAL DEL PERU

CARLOS DEL SOLAR SIMPSON

r OCCIDENTAL EXPLORADORA DEL PERU, LTD. , SUCURSAL DEL PERU

JAVIER DE ROCHA MARIE
CONCLUYE EL [PROCESO DE FIRMAS EL: VEINTISIETE DE OCTUBRE JE MIL
NOVECIENTOS |NOVENTINUEVE 5

Pp
RicardoFemandini Barreda
Notario de Lima
Es copia Fotostática de la Escritura Pública que corre en mi Registro con Fecha

OCTUBRE :
de OCTUBRE de .1999._a fojas --24995.--—--- y a solicitud de parte

lo el presente TESTIMONIO de acuerdo a Ley el que rubrico gn
27 _de OCTUBRE

interesada expid
cada una de sus hojas, sello, signo y firmo en Lima, a -

OFICINA REGISTRAL DE
LIMA Y CALLAO
OFICINA LIMA

TITULO N* 00179179 DEL 29/10/1999

Registrado CESION DE PARTICIPACION EN CONTRATO DE LICENCIA en
la Partida N? 06006974 del Registro de HIDROCARBUROS.
Derechos S/. 1,120.00. Recibo N* 00054924. Lima, 15/11/1999.

blico

GLADYS MAL
Registrado
GLADYS MALE UENTE ARRIETA
REGISTRADOR PUBLICO

